 



Exhibit 10.2
EXECUTION COPY
SECOND LIEN TERM LOAN AGREEMENT
dated as of
January 16, 2008
among
GOODRICH PETROLEUM COMPANY, L.L.C.
Borrower
BNP PARIBAS
Administrative Agent
and
CERTAIN LENDERS
Sole Lead Arranger and Sole Bookrunner
BNP PARIBAS

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
 
  ARTICLE I    
 
  DEFINITIONS AND TERMS    
 
       
Section 1.1
  Definitions   1
Section 1.2
  Types of Tranches   12
Section 1.3
  Time References   12
Section 1.4
  Other References   12
Section 1.5
  Accounting Principles   13
 
       
 
  ARTICLE II    
 
  COMMITMENT    
 
       
Section 2.1
  Term Facility   13
Section 2.2
  Borrowing Procedure   13
Section 2.3
  Intentionally Omitted   14
Section 2.4
  Borrowing Notice   14
Section 2.5
  Termination   14
Section 2.6
  Total PV   14
Section 2.7
  Subordination of Loans   15
 
       
 
  ARTICLE III    
 
  TERMS OF PAYMENT    
 
       
Section 3.1
  Payments   15
Section 3.2
  Interest and Principal Payments; Prepayments   15
Section 3.3
  Interest Options   16
Section 3.4
  Quotation of Rates   16
Section 3.5
  Default Rate   16
Section 3.6
  Interest Recapture   16
Section 3.7
  Interest Calculations   17
Section 3.8
  Maximum Rate   17
Section 3.9
  Interest Periods   17
Section 3.10
  Conversions   18
Section 3.11
  Order of Application   18
Section 3.12
  Sharing of Payments, Etc.   18
Section 3.13
  Offset   19
Section 3.14
  Booking Tranches   19
Section 3.15
  Basis Unavailable for LIBOR Rate   19
Section 3.16
  Additional Costs   19
Section 3.17
  Change in Laws   20
Section 3.18
  Funding Loss   21
Section 3.19
  Foreign Lenders, Participants, and Assignees   21

i



--------------------------------------------------------------------------------



 



                  Page
 
  ARTICLE IV    
 
  FEES    
 
       
Section 4.1
  Treatment of Fees   21
Section 4.2
  Fees to Administrative Agent and Affiliates   22
 
       
 
  ARTICLE V    
 
  SECURITY    
 
       
Section 5.1
  Guaranty   22
Section 5.2
  Collateral   22
Section 5.3
  Collateral Account   22
Section 5.4
  Further Assurances   23
Section 5.5
  Release of Collateral   24
 
       
 
  ARTICLE VI    
 
  CONDITIONS PRECEDENT    
 
       
Section 6.1
  Items on Schedule 6   24
Section 6.2
  Other Items   24
Section 6.3
  Borrowing Request   25
 
       
 
  ARTICLE VII    
 
  REPRESENTATIONS AND WARRANTIES    
 
       
Section 7.1
  Purpose and Regulation U   25
Section 7.2
  Corporate Existence, Good Standing, and Authority   25
Section 7.3
  Subsidiaries and Names   25
Section 7.4
  Authorization and Contravention   26
Section 7.5
  Binding Effect   26
Section 7.6
  Financials and Existing Debt   26
Section 7.7
  [Reserved]   26
Section 7.8
  Solvency   26
Section 7.9
  Litigation   26
Section 7.10
  Taxes   26
Section 7.11
  Environmental Matters   27
Section 7.12
  Employee Plans   27
Section 7.13
  Properties; Liens   28
Section 7.14
  Government Regulations   29
Section 7.15
  Transactions with Affiliates   29
Section 7.16
  Debt   29
Section 7.17
  Leases   29
Section 7.18
  Labor Matters   29
Section 7.19
  Intellectual Property   29
Section 7.20
  Full Disclosure   29
Section 7.21
  Estimated Oil and Gas Reserves   30
Section 7.22
  Working Interest   30
Section 7.23
  Net Revenue Interest   30
Section 7.24
  Burdensome Contracts   30
Section 7.25
  Regulatory Defects   30

ii



--------------------------------------------------------------------------------



 



                  Page  
Section 7.26
  Agreements Affecting Mineral Interests   30
Section 7.27
  Locations of Business, Offices   31
 
       
 
  ARTICLE VIII    
 
  AFFIRMATIVE COVENANTS    
 
       
Section 8.1
  Certain Items Furnished   31
Section 8.2
  Use of Borrowing   33
Section 8.3
  Books and Records   34
Section 8.4
  Inspections   34
Section 8.5
  Taxes   34
Section 8.6
  Payment of Obligation   34
Section 8.7
  Expenses   34
Section 8.8
  Maintenance of Existence, Assets, and Business   34
Section 8.9
  Insurance   35
Section 8.10
  Environmental Matters   35
Section 8.11
  Subsidiaries   35
Section 8.12
  Indemnification   35
Section 8.13
  Operations and Properties   36
Section 8.14
  Leases   37
Section 8.15
  Development and Maintenance   37
Section 8.16
  Maintenance of Liens   37
Section 8.17
  Farmout Agreement   37
Section 8.18
  Title Information   37
Section 8.19
  Additional Collateral   38
Section 8.20
  Property Descriptions   38
 
       
 
  ARTICLE IX    
 
  NEGATIVE COVENANTS    
 
       
Section 9.1
  Payroll Taxes   39
Section 9.2
  Debt   39
Section 9.3
  Letters of Credit   39
Section 9.4
  Liens   39
Section 9.5
  Employee Plans   39
Section 9.6
  Transactions with Affiliates   39
Section 9.7
  Compliance with Laws and Documents   39
Section 9.8
  Loans, Advances, and Investments   40
Section 9.9
  Distributions   40
Section 9.10
  Disposition of Assets   40
Section 9.11
  Mergers, Consolidations, and Dissolutions   41
Section 9.12
  Assignment   41
Section 9.13
  Fiscal Year and Accounting Methods   41
Section 9.14
  New Businesses   41
Section 9.15
  Government Regulations   41
Section 9.16
  Strict Compliance   41
Section 9.17
  Alteration of Material Agreements   41
Section 9.18
  Operating Agreements   41
Section 9.19
  Burdensome Contracts   41
Section 9.20
  Anti-Layering   42

iii



--------------------------------------------------------------------------------



 



                  Page
 
  ARTICLE X    
 
  FINANCIAL COVENANTS    
 
       
Section 10.1
  Asset Coverage Ratio   42
Section 10.2
  Total Debt to EBITDAX Ratio   42
Section 10.3
  EBITDAX to Interest Expense   42
 
       
 
  ARTICLE XI    
 
  DEFAULT    
 
       
Section 11.1
  Payment of Obligation   42
Section 11.2
  Covenants   42
Section 11.3
  Debtor Relief   43
Section 11.4
  Judgments and Attachments   43
Section 11.5
  Government Action   43
Section 11.6
  Misrepresentation   43
Section 11.7
  Change of Control   43
Section 11.8
  Other Funded Debt   43
Section 11.9
  SEC Reporting Requirements   43
Section 11.10
  Validity and Enforceability   43
Section 11.11
  Intercreditor Agreement   44
 
       
 
  ARTICLE XII    
 
  RIGHTS AND REMEDIES    
 
       
Section 12.1
  Remedies Upon Default   44
Section 12.2
  Company Waivers   44
Section 12.3
  Performance by Administrative Agent   45
Section 12.4
  Not in Control   45
Section 12.5
  Course of Dealing   45
Section 12.6
  Cumulative Rights   45
Section 12.7
  Application of Proceeds   45
Section 12.8
  Certain Proceedings   46
Section 12.9
  Expenditures by Lenders   46
Section 12.10
  Diminution in Value of Collateral   46
 
       
 
  ARTICLE XIII    
 
  ADMINISTRATIVE AGENT AND LENDERS    
 
       
Section 13.1
  Administrative Agent   46
Section 13.2
  Expenses   48
Section 13.3
  Proportionate Absorption of Losses   48
Section 13.4
  Delegation of Duties; Reliance   48
Section 13.5
  Limitation of Administrative Agent’s Liability   48
Section 13.6
  Default   50
Section 13.7
  Collateral Matters   50
Section 13.8
  Limitation of Liability   51
Section 13.9
  Relationship of Lenders   51
Section 13.10
  Benefits of Agreement   51
Section 13.11
  Arranger and other Agents   51

iv



--------------------------------------------------------------------------------



 



                  Page
 
  ARTICLE XIV    
 
  MISCELLANEOUS    
 
       
Section 14.1
  Nonbusiness Days   51
Section 14.2
  Communications   51
Section 14.3
  Form and Number of Documents   52
Section 14.4
  Exceptions to Covenants   52
Section 14.5
  Survival   52
Section 14.6
  Governing Law   52
Section 14.7
  Invalid Provisions   52
Section 14.8
  Amendments, Consents, Conflicts, and Waivers   52
Section 14.9
  Multiple Counterparts   53
Section 14.10
  Parties   53
Section 14.11
  VENUE, SERVICE OF PROCESS, AND JURY TRIAL   54
Section 14.12
  ENTIRETY   55
Section 14.13
  USA Patriot Act Notice   55

          ANNEXES, SCHEDULES AND EXHIBITS
 
       
Annex I
      Terms of Subordination
 
       
Schedule 2
  —   Lenders
Schedule 6
  —   Closing Documents
Schedule 7.3
  —   Companies and Names
Schedule 7.9
  —   Litigation
Schedule 7.11
  —   Environmental Matters
Schedule 7.15
  —   Affiliate Transactions
Schedule 9.2
  —   Permitted Debt
Schedule 9.4
  —   Permitted Liens
Schedule 9.8
  —   Permitted Loans, Advances, and Investments
 
       
Exhibit A
  —   Form of Production Report
Exhibit B-1
  —   Borrowing Request
Exhibit B-2
  —   Conversion Notice
Exhibit B-3
  —   Compliance Certificate
Exhibit C
  —   Assignment and Assumption Agreement

v



--------------------------------------------------------------------------------



 



SECOND LIEN TERM LOAN AGREEMENT
     THIS SECOND LIEN TERM LOAN AGREEMENT dated as of January 16, 2008 is among
GOODRICH PETROLEUM COMPANY, L.L.C., a Louisiana limited liability company
(“Borrower”), Lenders (defined below), and BNP PARIBAS, a foreign banking
corporation organized under the laws of the Republic of France, as
Administrative Agent for Lenders.
RECITALS
     A. Borrower has requested that the Lenders provide a $75,000,000 second
lien term loan to Borrower.
     B. Each Lender has severally agreed to make its ratable portion of such
loan subject to the terms and conditions of this agreement.
     In consideration of the mutual covenants and agreements herein contained
and of the loans and commitments hereinafter referred to, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS AND TERMS
     Section 1.1 Definitions. As used in the Loan Documents:
     “Administrative Agent” means, at any time, BNP Paribas, a foreign banking
corporation organized under the laws of the Republic of France, or its successor
appointed under Article XIII, acting as “administrative agent” for Lenders under
the Loan Documents.
     “Affiliate” of a Person means any other individual or entity who directly
or indirectly controls, is controlled by, or is under common control with that
Person. For purposes of this definition (a) “control,” “controlled by,” and
“under common control with” mean possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of voting securities or other interests, by contract, or otherwise)
and (b) the Companies are “Affiliates” of each other.
     “Applicable Margin” means (a) with respect to each LIBOR-Rate Tranche, a
rate per annum equal to 5.5%; and (b) with respect to each Base-Rate Tranche, a
rate per annum equal to 4.0%.
     “Arranger” means BNP Paribas, in its capacity as the sole lead arranger and
sole bookrunner hereunder.
     “Assignee” is defined in Section 14.10(c).
     “Assignment” is defined in Section 14.10(c).
     “Base Rate” means, for any day, the greater of either (a) the annual
interest rate most recently announced by BNP Paribas as its prime rate or base
rate of interest (which may not

1



--------------------------------------------------------------------------------



 



necessarily represent the lowest or best rate actually charged to any customer)
in effect at its principal office in New York, New York, automatically
fluctuating upward and downward as specified in each announcement without
special notice to Borrower or any other Person or (b) the sum of the
Federal-Funds Rate plus 0.5%.
     “Base-Rate Tranche” means a Tranche bearing interest at the sum of the Base
Rate plus the Applicable Margin.
     “Borrower” is defined in the preamble to this agreement.
     “Borrowing” means the term loans made by Lenders to Borrower hereunder.
     “Borrowing Base Deficiency” shall have the meaning given such term in the
Senior Revolving Credit Agreement.
     “Borrowing Request” means a request for the term loan, subject to
Section 2.2(a) and (b), substantially in the form of Exhibit B-1.
     “Business Day” means any day, other than a Saturday or Sunday or legal
holiday, on which (i) commercial banks generally are open for business in New
York, New York and Houston, Texas and (ii) in the case of LIBOR-Rate Tranches,
dealings in eurodollar deposits are generally carried out in the London
interbank eurodollar market.
     “Capital Lease” means any capital lease or sublease that is required by
GAAP to be capitalized on a balance sheet.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§9601 et seq.
     “Change of Control” means the occurrence of any of the following events:
(a) any Person or two or more Persons, other than Goodrich or any Affiliate of
Goodrich, acting as a group shall acquire beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Exchange Act, and including holding proxies to vote for the election of
directors other than proxies held by Goodrich’s management or their designees to
be voted in favor of persons nominated by Goodrich’s Board of Directors) of
fifty percent (50%) or more of the outstanding voting securities of Goodrich,
measured by voting power (including both ordinary shares and any preferred stock
or other equity securities entitling the holders thereof to vote with the
holders of common stock in elections for directors of Goodrich), (b) Goodrich
shall fail beneficially to own, directly or indirectly, 100% of the outstanding
shares of voting Equity Interests of any of the other Restricted Companies on a
fully-diluted basis or (c) 50% or more of the directors of Goodrich shall
consist of Persons not nominated by Goodrich’s Board of Directors (not including
as Board nominees any directors which the Board is obligated to nominate
pursuant to shareholders agreements, voting trust arrangements or similar
arrangements).
     “Closing Date” means the date on or before January 16, 2008 on which the
Lenders make the Loans to the Borrower.

2



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986.
     “Collateral” is defined in Section 5.2.
     “Collateral Documents” is defined in Section 5.2.
     “Commitment” means, at any time and for any Lender, the amount stated
beside that Lender’s name on the most-recently amended Schedule 2 (which amount
is subject to reduction and cancellation as provided in this agreement) for a
Loan.
     “Commitment Percentage” means, for any Lender, the proportion (stated as a
percentage) that its Commitment bears to the total Commitments of all Lenders.
     “Companies” means, at any time, Goodrich and each of its Subsidiaries.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit B-3 and signed by a Responsible Officer.
     “Conversion Notice” means a request, subject to Section 3.10, substantially
in the form of Exhibit B-2.
     “Convertible Notes” means the $175,000,000 aggregate principal amount of
Convertible Senior Notes due 2026 issued by Goodrich.
     “Current Financials”, unless otherwise specified means either (i) the
Companies’ consolidated Financials for the year ended December 31, 2006,
together with the Companies’ Financials for the nine (9) months ended on
September 30, 2007, or (ii) at any time after annual Financials are first
delivered under Section 8.1, the Companies’ annual Financials then most recently
delivered to Lenders under Section 8.1(a), together with the Companies’
quarterly Financials then most recently delivered to Lenders under
Section 8.1(b).
     “Debt” means — for any person, at any time, and without duplication — the
sum of (a) all obligations required by GAAP to be classified upon that Person’s
balance sheet as liabilities, (b) liabilities secured (or for which the holder
of such liabilities has an existing Right, contingent or otherwise, to be so
secured) by any Lien existing on property owned or acquired by that Person,
(c) obligations that have been (or under GAAP should be) capitalized for
financial reporting purposes, (d) all obligations under synthetic leases plus
(e) all guaranties, endorsements, and other contingent obligations for Debt of
others.
     “Debtor Laws” means the Bankruptcy Code of the United States of America and
all other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, suspension of payments,
or similar Laws affecting creditors’ Rights.
     “Default” shall have the meaning assigned to it in Article XI.
     “Default Rate” means, for any day, an annual interest rate equal from day
to day to the lesser of either (a) (i) with respect to any LIBOR-Rate Tranche,
the then existing LIBOR-Rate, plus the Applicable Margin plus 2.00%, (ii) with
respect to any Base-Rate Tranche, the then

3



--------------------------------------------------------------------------------



 



existing Base Rate plus the Applicable Margin, plus 2.00% and (iii) with respect
to any other portion of the Obligation, the then existing Base Rate plus 2.50%
or (b) the Maximum Rate.
     “Determining Lenders” means, at any time, any combination of two or more
Lenders holding (directly or indirectly) at least 50.1% of the Principal Debt.
     “Distribution” means, with respect to any shares of any Equity Interests
issued by a Person (a) the retirement, redemption, purchase, or other
acquisition for value of those Equity Interests, (b) the declaration or payment
of any dividend on or with respect to those Equity Interests, (c) any loan or
advance by that Person to, or other investment by that Person in, the holder of
any of those Equity Interests and (d) any other payment by that Person with
respect to those Equity Interests.
     “EBITDAX” means for any Person, for any period, and without duplication —
the sum of (a) Net Income, minus, to the extent actually added in calculating
Net Income, all non-cash income (including any non-cash gains or positive
adjustments under Statement of Financial Accounting Standards 133 (and any
statements replacing, modifying or superceding such statement) as the result of
changes in the fair market value of derivatives, including any non-cash gains or
positive adjustments on derivatives that do not qualify for hedge accounting
treatment under any such statements) and extraordinary items, plus (b) to the
extent actually deducted in calculating Net Income, Interest Expense, income
Taxes, any non-cash losses or negative adjustments under Statement of Financial
Accounting Standards 133 (and any statements replacing, modifying or superceding
such statement) as the result of changes in the fair market value of
derivatives, including any non-cash losses or negative adjustments on
derivatives that do not qualify for hedge accounting treatment under any such
statements, depreciation, depletion, amortization and exploration expenses, and
other similar non-cash charges. For the purposes of calculating EBITDAX for any
period of four consecutive fiscal quarters (each, a “Reference Period”) pursuant
to any determination of the Total Debt to EBITDAX ratio pursuant to Section 10.2
or the EBITDAX to Interest Expense ratio pursuant to Section 10.3, (i) if at any
time during such Reference Period any Company shall have made any Material
Disposition, the EBITDAX for such Reference Period shall be reduced by an amount
equal to the EBITDAX (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the EBITDAX (if negative) attributable thereto for such
Reference Period and (ii) if during such Reference Period any Company shall have
made a Material Acquisition, EBITDAX for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that involves the payment of consideration by any
Company in excess of $10,000,000; and “Material Disposition” means any
disposition of property or series of related dispositions of property that
yields gross proceeds to any Company in excess of $10,000,000.
     “Employee Plan” means an employee-pension-benefit plan covered by Title IV
of ERISA and established or maintained by any Company.
     “Environmental Indemnity Agreement” means any agreement (including, without
limitation, insurance policies), in form and substance satisfactory to
Administrative Agent, by

4



--------------------------------------------------------------------------------



 



which a Restricted Company or Predecessor is entitled to receive reimbursement
or other payment on account of any Environmental Liability other than any
agreements (a) in the nature of environmental consulting or engineering
agreements for professional services or (b) the terms of which preclude that
Company or Predecessor from asserting a claim for reimbursement or other payment
on account of any Environmental Liability.
     “Environmental Investigation” means any health, safety, or environmental
site assessment, investigation, study, review, audit, compliance audit, or
compliance review conducted at any time or from time to time — whether at the
request of Administrative Agent or any Lender, upon the order or request of any
Tribunal, or at the voluntary instigation of any Company — concerning any Real
Property or the business operations or activities of any Company, including,
without limitation (a) air, soil, groundwater, or surface-water sampling and
monitoring, (b) repair, cleanup, remediation, or detoxification, (c) preparation
and implementation of any closure, remedial, spill, emergency, or other plans
and (d) any health, safety, or environmental compliance audit or review.
     “Environmental Law” means any applicable Law that relates to (a) the
condition of air, ground or surface water, soil, or other environmental media,
(b) the environment or natural resources, (c) safety or health or (d) the
regulation of any contaminants, wastes, and Hazardous Substances, including,
without limitation, CERCLA, OSHA, the Hazardous Materials Transportation Act (49
U.S.C. § 1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §
6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act
(42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601
et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §
136 et seq.), the Emergency Planning and Community Right-to-Know Act (42 U.S.C.
§ 11001 et seq.), the Safe Drinking Water Act (42 U.S.C. § 201 and § 300f et
seq.), the Rivers and Harbors Act (33 U.S.C. § 401 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.), analogous state and local Laws, and any
analogous future enacted or adopted Law or (c) to the Release or threatened
Release of Hazardous Substances.
     “Environmental Liability” means any liability, loss, fine, penalty, charge,
lien, damage, cost, or expense of any kind that results directly or indirectly,
in whole or in part (a) from the violation of any Environmental Law, (b) from
the Release or threatened Release of any Hazardous Substance, (c) from removal,
remediation, or other actions in response to the Release or threatened Release
of any Hazardous Substance, (d) from actual or threatened damages to natural
resources, (e) from the imposition of injunctive relief or other orders,
(f) from personal injury, death, or property damage which occurs as a result of
any Company’s use, storage, handling, or the Release or threatened Release of a
Hazardous Substance or (g) from any Environmental Investigation performed at,
on, or for any Real Property (including without limitation, the Leases and the
Mineral Interests).
     “Environmental Permit” means any permit, license, or other authorization
from any Tribunal that is required under any Environmental Law for the lawful
conduct of any business, process, or other activity.
     “Environmental Report” means any written or verbal report memorializing any
Environmental Investigation.

5



--------------------------------------------------------------------------------



 



     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “Existing Preferred Stock” means the Goodrich Series B Preferred Stock
currently traded on the NASDAQ Small Cap market.
     “Farmout Agreement” means that certain letter agreement re:
Bethany-Longstreet Field Caddo and DeSoto Parishes Louisiana, dated June 10,
2003, among Faulconer Energy Corporation, Faulconer Energy Limited Partnership,
and Borrower, as the same may from time to time be amended, modified,
supplemented or restated.
     “Federal-Funds Rate” means, for any day, the annual rate (rounded upwards,
if necessary, to the nearest 0.01%) determined (which determination is
conclusive and binding, absent manifest error) by Administrative Agent to be
equal to (a) the weighted average of the rates on overnight federal-funds
transactions with member banks of the Federal Reserve System arranged by
federal-funds brokers on that day, as published by the Federal Reserve Bank of
New York on the next Business Day or (b) if those rates are not published for
any day, the average of the quotations at approximately 10:00 a.m. received by
Administrative Agent from three federal-funds brokers of recognized standing
selected by Administrative Agent in its sole discretion.
     “Financials” of a Person means balance sheets, profit and loss statements,
reconciliations of capital and surplus, and statements of cash flow prepared
(a) according to GAAP (subject to year end audit adjustments with respect to
interim Financials) and (b) except as stated in Section 1.5, in comparative form
to prior year-end figures or corresponding periods of the preceding fiscal year
or other relevant period, as applicable.
     “Funded Debt” means for any Person, at any time and without duplication —
the sum of (a) the balance of any obligation for borrowed money, plus (b) the
total amount capitalized on the balance sheet of that Person with respect to
Capital Leases.
     “Funding Loss” means any loss, expense, or reduction in yield that any
Lender reasonably incurs because (a) Borrower fails or refuses (for any reason
whatsoever other than a default by Administrative Agent or that Lender claiming
that loss, expense, or reduction in yield) to take any LIBOR-Rate Tranche that
it has requested under this agreement or (b) Borrower prepays or pays any
LIBOR-Rate Tranche or converts any LIBOR-Rate Tranche to a Tranche of another
Type, in each case, other than on the last day of the applicable Interest
Period.
     “GAAP” means generally accepted accounting principles of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board that are applicable from time to time.
     “Goodrich” means Goodrich Petroleum Corporation, a Delaware corporation.

6



--------------------------------------------------------------------------------



 



     “Hazardous Substance” means (a) any substance that is reasonably expected
to require, removal, remediation, or other response under any Environmental Law,
(b) any substance that is designated, defined or classified as a hazardous
waste, hazardous material, pollutant, contaminant, explosive, corrosive,
flammable, infectious, carcinogenic, mutagenic, radioactive, dangerous, or toxic
or hazardous substance under any Environmental Law, including, without
limitation, any hazardous substance within the meaning of § 101(14) of CERCLA,
(c) petroleum, oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel, and other petroleum hydrocarbons, (d) asbestos and
asbestos-containing materials in any form, (e) polychlorinated biphenyls,
(f) urea formaldehyde foam or (g) any substance the presence of which on any
Real Property (including, without limitation, the Leases and the Mineral
Interests) either (i) poses or threatens to pose a hazard to the health or
safety of persons or to the environment or (ii) could constitute a health or
safety hazard to persons or the environment if it emanated or migrated from the
Real Property (including, without limitation, the Leases and the Mineral
Interests).
     “Intercreditor Agreement” means that certain intercreditor agreement among
the Administrative Agent, the administrative agent for the Senior Revolving
Credit Agreement and the Borrower of even date herewith.
     “Interest Expense” means — for any Person, for any period, and without
duplication — all interest on Debt, whether paid in cash or accrued as a
liability and payable in cash during that period, including, without limitation,
the interest component of Capital Leases and any premium or penalty for
repayment, redemption, or repurchase of Debt.
     “Interest Period” shall have the meaning assigned to it in Section 3.9.
     “Laws” means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, judgments, opinions, and
interpretations of any Tribunal.
     “Leases” shall have the meaning assigned to it in Section 7.17.
     “Lender Lien” means any present or future Lien (provided that applicable
Permitted Liens may exist, however, no intention to subordinate the Lien granted
in favor of Administrative Agent for the benefit of Lenders is to be hereby
implied or expressed by the permitted existence of such Permitted Liens)
securing the Obligation and assigned, conveyed, or granted to or created in
favor of Administrative Agent for the benefit of Lenders.
     “Lenders” means the financial institutions — including, without limitation,
Administrative Agent in respect of its share of the Borrowing — named on
Schedule 2 or on the most-recently- amended Schedule 2, if any, delivered by
Administrative Agent under this agreement, and, subject to this agreement, their
respective successors and permitted assigns (but not any Participant who is not
otherwise a party to this agreement).
     “LIBOR Rate” means, for a LIBOR-Rate Tranche and for the relevant Interest
Period, the annual interest rate (rounded upward, if necessary, to the nearest
0.01%) equal to the quotient obtained by dividing (a) the rate displayed on page
3750 on the Teleratesystem Incorporated Service (or such other page as may
replace such page on such service) at approximately 11:00 a.m. London time two
Business Days before the first day of that Interest Period in an amount
comparable to that LIBOR-Rate Tranche and having a maturity approximately equal
to that

7



--------------------------------------------------------------------------------



 



Interest Period, by (b) one minus the Reserve Requirement (expressed as a
decimal) applicable to the relevant Interest Period.
     “LIBOR-Rate Tranche” means a Tranche bearing interest at the sum of the
LIBOR Rate plus the Applicable Margin.
     “Lien” means any lien, mortgage, security interest, pledge, assignment,
charge, title retention agreement, or encumbrance of any kind and any other
arrangement for a creditor’s claim to be satisfied from assets or proceeds prior
to the claims of other creditors or the owners.
     “Litigation” means any action by or before any Tribunal.
     “Loan Documents” means (a) this agreement, certificates and reports
delivered under this agreement, and exhibits and schedules to this agreement,
(b) the Collateral Documents and all other agreements, documents, and
instruments in favor of Administrative Agent or Lenders (or Administrative Agent
on behalf of Lenders) ever delivered under this agreement or otherwise delivered
in connection with all or any part of the Obligation (other than Assignments),
(c) the letter agreement described in Section 4.2, (d) the Intercreditor
Agreement and (e) all renewals, extensions, and restatements of, and amendments
and supplements to, any of the foregoing.
     “Loans” means the loans made to the Borrower by the Lenders on the Closing
Date.
     “Material Adverse Event” means any development, circumstance or event that,
individually or collectively, is reasonably expected to result in any
(a) material impairment of (i) the ability of Borrower to perform any of its
payment or other material obligations under any Loan Document, (ii) the
Restricted Companies as a whole to perform any of their payment or other
material obligations under any Loan Document or (iii) the ability of
Administrative Agent or any Lender to enforce any of those obligations or any of
their respective Rights under the Loan Documents, (b) material and adverse
effect on the financial condition of the Companies as a whole as represented to
Lenders in the Current Financials most recently delivered before the date of
this agreement or (c) Default or Potential Default.
     “Maximum Amount” and “Maximum Rate” respectively mean, for a Lender, the
maximum non-usurious amount and the maximum non-usurious rate of interest that,
under applicable Law, that Lender is permitted to contract for, charge, take,
reserve, or receive on the Obligation.
     “Mineral Interests” shall mean all present and future rights, titles and
interests that Borrower or any other Company may now have or hereafter acquire
in and to all (i) oil, gas and/or mineral leases, royalty and overriding royalty
interests, production payments, farm-out agreements, net profit interests and
mineral fee interests, (ii) present and future unitization, communication and
pooling arrangements (and all properties covered and units created thereby),
whether arising by contract or operation of law, which now or hereafter include
all or any part of the foregoing and (iii) lands now or hereafter subject to any
of the foregoing.
     “Mortgaged Properties” shall mean all of Mineral Interests described in the
Collateral Documents and all related personal property and rights to payments or
proceeds thereon or therefrom, and all other properties in which Borrower or any
other Company has heretofore

8



--------------------------------------------------------------------------------



 



granted or purported to grant or hereinafter grants or purports to grant to
Administrative Agent, for the benefit of the Lenders, a Lender Lien in
accordance with Section 5.2, in order to secure the Obligation.
     “Multiemployer Plan” means a multiemployer plan as defined in
Sections 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code to which any
Company (or any Person that, for purposes of Title IV of ERISA, is a member of
Borrower’s controlled group or is under common control with Borrower within the
meaning of Section 414 of the Code) is making, or has made, or is accruing, or
has accrued, an obligation to make contributions.
     “Net Income” of any Person means that Person’s profit or loss after
deducting its Tax expense.
     “Obligation” means all present and future Debts, liabilities, and
obligations of any Company to Administrative Agent or any Lender and related to
any Loan Document, whether principal, interest, fees, costs, attorneys’ fees, or
otherwise, and all renewals, extensions, and modifications of any of the
foregoing.
     “OSHA” means the Occupational Safety and Health Act of 1970, 29 U.S.C. §
651 et seq.
     “Participant” shall have the meaning assigned to it in Section 14.10(b).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Permitted Debt” means Debt described on Schedule 9.2.
     “Permitted Liens” means the Liens described on Schedule 9.4.
     “Person” means any individual, entity, or Tribunal.
     “Potential Default” means any event’s occurrence or any circumstance’s
existence that would — upon any required notice, time lapse, or both — become a
Default.
     “Predecessor” means any Person for whose obligations and liabilities any
Company is reasonably expected to be liable as the result of any merger, de
facto merger, stock purchase, asset purchase or divestiture, combination, joint
venture, investment, reclassification, or other similar business transaction.
     “Principal Debt” means, at any time, the unpaid principal balance of the
Borrowing.
     “Pro Rata” and “Pro Rata Part” mean, at any time and for any Lender, the
proportion (stated as a percentage) that the principal amount of its loan
hereunder bears to the Principal Debt.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including, without
limitation, cash, securities, accounts and contract rights.

9



--------------------------------------------------------------------------------



 



     “Proved Reserves” means “Proved Reserves” as defined in the Definitions for
Oil and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions, “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing” in the Definitions,
and “Proved Developed Reserves” means Proved Reserves which are either Proved
Developed Producing Reserves or Proved Developed Nonproducing Reserves.
     “PV” means, with respect to any Proved Reserves expected to be produced
from any Mineral Interests, the net present value, discounted at 10% per annum,
of the future net revenues expected to accrue to Borrower’s and the other
Companies’ collective interests in such reserves during the remaining expected
economic lives of such reserves. Each calculation of such expected future net
revenues shall be made in accordance with the then existing standards of the
Society of Petroleum Engineers, provided that in any event (a) appropriate
deductions shall be made for severance and ad valorem taxes, and for operating,
gathering, transportation and marketing costs required for the production and
sale of such reserves, (b) the pricing assumptions used in determining PV for
any particular reserves shall be based upon the following: (i) the actual
pricing in the Swap Agreements entered into by the Borrower and the other
Companies, provided that Swap Agreements with non-investment grade
counterparties shall not be taken into account, (ii) to the extent the Borrower
or the other Companies have not entered into Swap Agreements, (A) for natural
gas, the quotation for deliveries of natural gas for each such year from the New
York Mercantile Exchange for Henry Hub and with respect to quotations for
calendar years after the fifth calendar year, the quotation for the fifth
calendar year shall be applied and (B) for crude oil, the quotation for
deliveries of crude oil for each such calendar year from the New York Mercantile
Exchange for Cushing, Oklahoma and with respect to quotations for calendar years
after the fifth calendar year, the quotation for the fifth calendar year shall
be applied and (c) the cash-flows derived from the pricing assumptions set forth
in clause (b) above shall be further adjusted to account for the historical
basis differentials for each month during the preceding 12-month period
calculated by comparing realized crude oil and natural gas prices to Cushing,
Oklahoma and Henry Hub NYMEX prices for each month during such period.
     “Real Property” means any land, buildings, fixtures, and other improvements
to land now or in the future directly or indirectly owned by any Restricted
Company, leased to or otherwise operated by any Restricted Company, or subleased
by any Restricted Company to any other Person.
     “Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.
     “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposal,
migrating, or other movement into the air, ground or surface water, or soil.

10



--------------------------------------------------------------------------------



 



     “Representatives” means representatives, officers, directors, employees,
accountants, attorneys, and agents.
     “Reserve Report” means each report delivered to Administrative Agent by
Borrower pursuant to Section 8.1(c).
     “Reserve Requirement” means, for any LIBOR-Rate Tranche and for the
relevant Interest Period, the total reserve requirements (including all basic,
supplemental, emergency, special, marginal, and other reserves required by
applicable Law) applicable to eurocurrency fundings or liabilities as of the
first day of that Interest Period.
     “Responsible Officer” means Borrower’s chairman, president, chief executive
officer, or chief financial officer.
     “Restricted Company” means Goodrich, Borrower and each other Subsidiary of
Goodrich other than any Subsidiary that has no assets except its corporate name
and conducts no operations.
     “Rights” means rights, remedies, powers, privileges, and benefits.
     “Senior Revolving Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of November 17, 2005 among Borrower, BNP Paribas, as
administrative agent, and the lenders party thereto, together with all
restatements, amendments, modifications and supplements thereto.
     “Senior Revolving Loan Documents” means the Senior Revolving Credit
Agreement, the Senior Revolving Notes and any “Loan Documents” (as defined
therein), in each case, together with all amendments, modifications and
supplements thereto.
     “Senior Revolving Notes” means the notes issued pursuant to the Senior
Revolving Credit Agreement, together with all amendments, modifications,
replacements, extensions and rearrangements thereof.
     “Solvent” means, as to any Person, that (a) the aggregate fair market value
of its assets exceeds its liabilities, (b) it has sufficient cash flow to enable
it to pay its Debts as they mature, and (c) it does not have unreasonably small
capital to conduct its businesses.
     “Stated-Termination Date” means December 31, 2010.
     “Subsidiary” of any Person means any entity of which more than 50% (in
number of votes) of the stock (or equivalent interests) is owned of record or
beneficially, directly or indirectly, by that Person.
     “Swap Agreement” means any present or future, whether master or single,
agreement, document, or instrument providing for — or constituting an agreement
to enter into — an interest-rate, basis, credit default, or commodity swap;
forward-rate arrangement; commodity option; equity or equity-index swap or
option; bond or interest-rate option; forward-foreign-exchange

11



--------------------------------------------------------------------------------



 



arrangement; rate-cap, -collar, or -floor arrangement; currency- or
cross-currency-swap arrangement; swaption; currency-option; or any similar
arrangement.
     “Taxes” means, for any Person, taxes, assessments, or other governmental
charges or levies imposed upon it, its income, or any of its properties,
franchises, or assets.
     “Termination Date” means the earlier of either (a) the Stated-Termination
Date or (b) the effective date that the Principal Debt has been accelerated
hereunder.
     “Total Debt” means, at any date, all Debt of the Companies on a
consolidated basis, excluding (i) non-cash obligations under Financial
Accounting Standards 133 and (ii) accounts payable and other accrued liabilities
(for the deferred purchase price of Property or services) from time to time
incurred in the ordinary course of business which are not greater than sixty
(60) days past the date of invoice or delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP.
     “Total PV” means at any time the PV attributable to Proved Reserves as most
recently determined and certified to the Lenders in accordance with Section 2.6,
as the same may be adjusted from time to time pursuant to Section 8.18(c) and
Section 9.10(e) and further adjusted such that not less than 60% of Total PV is
attributable to Proved Developed Reserves.
     “Tranche” means a division or portion of the Borrowing.
     “Tribunal” means any (a) local, state, territorial, federal, or foreign
judicial, executive, regulatory, administrative, legislative, or governmental
agency, board, bureau, commission, department, or other instrumentality,
(b) private arbitration board or panel or (c) central bank.
     “Type” shall have the meaning assigned to it in Section 1.2.
     Section 1.2 Types of Tranches. Tranches hereunder are distinguished by
“Type”. The “Type” of a Tranche refers to the determination whether such Tranche
is a LIBOR-Rate Tranche or a Base-Rate Tranche.
     Section 1.3 Time References. Unless otherwise specified, in the Loan
Documents (a) time references (e.g., 11:00 a.m.) are to time in New York, New
York and (b) in calculating a period from one date to another, the word “from”
means “from and including” and the word “to” or “until” means “to but
excluding.”
     Section 1.4 Other References. Unless otherwise specified, in the Loan
Documents (a) where appropriate, the singular includes the plural and vice
versa, and words of any gender include each other gender, (b) heading and
caption references may not be construed in interpreting provisions, (c) monetary
references are to currency of the United States of America, (d) section,
paragraph, annex, schedule, exhibit, and similar references are to the
particular Loan Document in which they are used, (e) references to “telecopy,”
“facsimile,” “fax,” or similar terms are to facsimile or telecopy transmissions,
(f) references to “including” mean including without limiting the generality of
any description preceding that word, (g) the rule of construction that
references to general items that follow references to specific items are limited

12



--------------------------------------------------------------------------------



 



to the same type or character of those specific items is not applicable in the
Loan Documents, (h) references to any Person include that Person’s heirs,
personal representatives, successors, trustees, receivers, and permitted
assigns, (i) references to any Law include every amendment or supplement to it,
rule and regulation adopted under it, and successor or replacement for it and
(j) references to any Loan Document or other document include every renewal and
extension of it, amendment and supplement to it, and replacement or substitution
for it.
     Section 1.5 Accounting Principles. Unless otherwise specified, in the Loan
Documents (a) GAAP determines all accounting and financial terms and compliance
with financial covenants, (b) GAAP in effect on the date of this agreement
determines compliance with financial covenants, (c) otherwise, all accounting
principles applied in a current period must be comparable in all material
respects to those applied during the preceding comparable period, and (d) while
Goodrich has any consolidated Subsidiaries (i) all accounting and financial
terms and compliance with reporting covenants must be on a consolidating and
consolidated basis, as applicable and (ii) compliance with financial covenants
must be on a consolidated basis.
ARTICLE II
COMMITMENT
     Section 2.1 Term Facility.
          (a) Subject to the terms and conditions of this agreement, each Lender
severally agrees to make a term loan in U.S. dollars to Borrower on the Closing
Date in an aggregate principal amount equal to such Lender’s Commitment. The
Commitments are not revolving in nature, and amounts repaid or prepaid may not
be reborrowed under any circumstance. Any portion of the Commitments not
utilized by the date and time specified in Section 2.5 shall be permanently
cancelled.
          (b) Each Lender shall make its term loan as part of the Borrowing,
which shall consist of term loans made by the Lenders ratably in accordance with
their respective Commitments. Subject to Section 3.15, on the Closing Date, the
Borrowing shall be comprised of a Base-Rate Tranche and/or LIBOR-Rate Tranche(s)
as the Borrower may request in accordance herewith.
          (c) Each Tranche may only be $5,000,000 or a greater integral multiple
of $1,000,000. Notwithstanding any other provision of this agreement, Borrower
shall not be entitled to request, or to elect to convert or continue, any
Tranche if the Interest Period requested with respect thereto would end after
the Stated-Termination Date.
     Section 2.2 Borrowing Procedure. The following procedures apply to the
Borrowing:
          (a) Borrowing Request. Borrower shall request a Borrowing by making or
delivering the Borrowing Request (that may be telephonic if confirmed
immediately in writing by 2:00 p.m. on the same Business Day) to Administrative
Agent, which is irrevocable and binding on Borrower, stating the Type, amount,
and Interest Period for each Tranche and which must be received by
Administrative Agent no later than 11:00 a.m. on the third Business Day before
the Closing Date on which funds are requested (which shall be a Business Day)
for such

13



--------------------------------------------------------------------------------



 



Borrowing. Administrative Agent shall promptly notify each Lender of any such
Borrowing Request.
          (b) Funding. Each Lender shall remit its Commitment Percentage of the
requested Borrowing to Administrative Agent’s principal office in New York, New
York, in funds that are available for immediate use by Administrative Agent by
1:00 p.m. on the Closing Date. Subject to receipt of those funds, Administrative
Agent shall (unless to its actual knowledge any of the applicable conditions
precedent have not been satisfied by Borrower or waived by the requisite Lenders
under Section 14.8) make those funds available to Borrower by (at Borrower’s
option) (i) wiring the funds to or for the account of Borrower at the direction
of Borrower or (ii) depositing the funds in an account designated by Borrower.
          (c) Funding Assumed. Absent contrary written notice from a Lender,
Administrative Agent may assume that each Lender has made its Commitment
Percentage of the requested Borrowing available to Administrative Agent on the
Closing Date, and Administrative Agent may, in reliance upon such assumption
(but shall not be required to), make available to Borrower a corresponding
amount. If a Lender fails to make its Commitment Percentage of the Borrowing
available to Administrative Agent on the Closing Date, Administrative Agent may
recover the applicable amount on demand, (i) from that Lender together with
interest, commencing on the Closing Date and ending on (but excluding) the date
Administrative Agent recovers the amount from that Lender, at an annual interest
rate equal to the Federal-Funds Rate or (ii) if that Lender fails to pay its
amount upon demand, then from Borrower. No Lender is responsible for the failure
of any other Lender to make its Commitment Percentage of a Borrowing available
as required by Section 2.2(b); however, failure of any Lender to make its
Commitment Percentage of such Borrowing so available does not excuse any other
Lender from making its Commitment Percentage of such Borrowing so available.
     Section 2.3 Intentionally Omitted.
     Section 2.4 Borrowing Notice. The Borrowing Request (whether telephonic or
written) constitutes a representation and warranty by Borrower that as of the
Closing Date all of the conditions precedent in Article VI have been satisfied.
     Section 2.5 Termination. The Commitments for the Loans shall terminate at
3.00 p.m., New York, New York time on January 16, 2008.
     Section 2.6 Total PV. The initial Total PV shall be $343,000,000. The Total
PV shall be redetermined semi-annually through the Termination Date in
accordance with the terms of this Section 2.6. In connection with each
semi-annual redetermination, Borrower shall deliver to Administrative Agent a
certificate, in form reasonably satisfactory to Administrative Agent, setting
forth in sufficient detail Borrower’s calculation of Total PV based on the
applicable definitions of this agreement, and attaching thereto the Reserve
Report and other information used by Borrower in calculating the Total PV,
within ninety (90) days after each December 31 and June 30, with the first such
certificate to be delivered on or before March 31, 2008. In addition, Borrower
may, by notifying Administrative Agent thereof, and Administrative Agent may, at
the direction of the Determining Lenders, by notifying Borrower thereof, each
elect to require the Total PV to be redetermined one additional time on a
specified “as of” date between

14



--------------------------------------------------------------------------------



 



such regular determinations (which shall be the first day of a calendar month
following the date of such notice), in which event Borrower shall deliver to
Administrative Agent such certificate no later than one month after such
specified date reflecting the Total PV as of such specified date. In addition to
the foregoing, the Total PV shall be subject to further adjustment from time to
time in accordance with Section 8.18(c) and Section 9.10(e).
     Section 2.7 Subordination of Loans. The Borrowing, this agreement and the
other Loan Documents, the rights and remedies of the Lenders and Administrative
Agent hereunder and thereunder and the Liens created thereby are subject to the
Intercreditor Agreement.
ARTICLE III
TERMS OF PAYMENT
     Section 3.1 Payments.
          (a) Payment. Borrower must make each payment and prepayment on the
Obligation to Administrative Agent’s principal office in New York, New York in
immediately available funds by 1:00 p.m. on the day due; otherwise, but subject
to Section 3.8, those funds continue to accrue interest as if they were received
on the next Business Day. Administrative Agent shall promptly pay to each Lender
the part of any payment or prepayment to which that Lender is entitled under
this agreement on the same day Administrative Agent receives the funds from
Borrower.
          (b) Payment Assumed. Unless Administrative Agent has received notice
from Borrower prior to the date on which any payment is due under this agreement
that Borrower will not make that payment in full, Administrative Agent may
assume that Borrower has made the full payment due and Administrative Agent may,
in reliance upon that assumption, cause to be distributed to each Lender on that
date the amount then due to each Lender. If and to the extent Borrower does not
make the full payment due to Administrative Agent, each Lender shall repay to
Administrative Agent on demand the amount distributed to that Lender by
Administrative Agent together with interest for each day from the date that
Lender received payment from Administrative Agent until the date that Lender
repays Administrative Agent (unless such repayment is made on the same day as
such distribution), at an interest rate equal to the Federal-Funds Rate.
     Section 3.2 Interest and Principal Payments; Prepayments.
          (a) Interest. Accrued interest on each LIBOR-Rate Tranche is due and
payable on the last day of its respective Interest Period. If any Interest
Period for a LIBOR-Rate Tranche is greater than three months, then accrued
interest is also due and payable on the date three months after the commencement
of the Interest Period. Accrued interest on each Base-Rate Tranche is due and
payable on the last day of each March, June, September, and December —
commencing on the first of those dates that follows the Closing Date — and on
the Termination Date. Notwithstanding the foregoing, (i) interest accrued
pursuant to Section 3.5 shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Tranche (other than an optional prepayment of a
Base-Rate Tranche prior to the Termination Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or

15



--------------------------------------------------------------------------------



 



prepayment, and (iii) in the event of any conversion of any LIBOR-Rate Tranche
prior to the end of the current Interest Period therefor, accrued interest on
such LIBOR-Rate Tranche shall be payable on the effective date of such
conversion.
          (b) Mandatory Repayment; Optional Prepayments.
               (i) The Principal Debt is due and payable on the Termination
Date.
               (ii) Before the Termination Date, but after the first anniversary
of the Closing Date and subject to any Funding Loss payable pursuant to
Section 3.18, the Borrower shall have the right to prepay the Principal Debt, in
whole or in part, as follows:
                    (A) at any time during the period commencing on the first
Business Day after the first anniversary of the Closing Date to and including
the second anniversary of the Closing Date, with a premium equal to 1% of such
amount prepaid; and
                    (B) at any time during the period commencing on the first
Business Day after the second anniversary of the Closing Date to and including
the Stated-Termination Date, without premium or penalty;
provided that, in any event, each prepayment is in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, or if such amount is less
than $5,000,000, the outstanding principal amount of the Borrowing. Conversions
under Section 3.10 are not prepayments.
     Section 3.3 Interest Options. Except that the LIBOR Rate may not be
selected when a Default or Potential Default exists and except as otherwise
provided in this agreement, Tranches bear interest at an annual rate equal to
the lesser of either (a) the Base Rate plus the Applicable Margin or the LIBOR
Rate plus the Applicable Margin (in each case as designated or deemed designated
by Borrower), as the case may be or (b) the Maximum Rate. Each change in the
Base Rate and Maximum Rate is effective, without notice to Borrower or any other
Person, upon the effective date of change.
     Section 3.4 Quotation of Rates. Borrower may call Administrative Agent
before delivering the Borrowing Request to receive an indication of the interest
rates then in effect, but the indicated rates do not bind Administrative Agent
or Lenders or affect the interest rate that is actually in effect when Borrower
makes the Borrowing request or on the Closing Date.
     Section 3.5 Default Rate. If permitted by Law, from and after the
occurrence of any Default, all Principal Debt and other amounts constituting the
Obligation shall bear interest at the Default Rate until paid, regardless
whether payment is made before or after entry of a judgment.
     Section 3.6 Interest Recapture. If the designated interest rate applicable
to any Tranche exceeds the Maximum Rate, the interest rate on that Tranche is
limited to the Maximum Rate, but any subsequent reductions in the designated
rate shall not reduce the interest rate thereon below the Maximum Rate until the
total amount of accrued interest equals the amount of interest that would have
accrued if that designated rate had always been in effect. If at maturity
(stated or by acceleration), or at final payment of the Borrowing, the total
interest paid or accrued

16



--------------------------------------------------------------------------------



 



is less than the interest that would have accrued if the designated rates had
always been in effect, then, at that time and to the extent permitted by Law,
Borrower shall pay an amount equal to the difference between (a) the lesser of
the amount of interest that would have accrued if the designated rates had
always been in effect and the amount of interest that would have accrued if the
Maximum Rate had always been in effect and (b) the amount of interest actually
paid or accrued on the Borrowing.
     Section 3.7 Interest Calculations. Interest will be calculated on the basis
of actual number of days (including the first day but excluding the last day)
elapsed but computed as if each calendar year consisted of 360 days (unless the
calculation would result in an interest rate greater than the Maximum Rate or in
the case of interest on Base-Rate Tranches in which event interest will be
calculated on the basis of a year of 365 or 366 days, as the case may be). All
interest rate determinations and calculations by Administrative Agent are
conclusive and binding absent manifest error.
     Section 3.8 Maximum Rate. Regardless of any provision contained in any Loan
Document, no Lender is entitled to contract for, charge, take, reserve, receive,
or apply, as interest on all or any part of the Obligation, any amount in excess
of the Maximum Rate, and, if Lenders ever do so, then any excess shall be
treated as a partial prepayment of principal and any remaining excess shall be
refunded to Borrower. In determining if the interest paid or payable exceeds the
Maximum Rate, Borrower and Lenders shall, to the maximum extent permitted under
applicable Law, (a) treat all Tranches as but a single extension of credit (and
Lenders and Borrower agree that is the case and that provision in this agreement
for multiple Tranches is for convenience only), (b) characterize any
nonprincipal payment as an expense, fee, or premium rather than as interest, (c)
exclude voluntary prepayments and their effects and (d) amortize, prorate,
allocate, and spread the total amount of interest throughout the entire
contemplated term of the Obligation. However, if the Obligation are paid in full
before the end of their full contemplated term, and if the interest received for
its actual period of existence exceeds the Maximum Amount, Lenders shall refund
any excess (and Lenders may not, to the extent permitted by Law, be subject to
any penalties provided by any Laws for contracting for, charging, taking,
reserving, or receiving interest in excess of the Maximum Amount). If the Laws
of the State of Texas are applicable for purposes of determining the “Maximum
Rate” or the “Maximum Amount,” then those terms mean the “indicated
(weekly) ceiling” from time to time in effect as determined in accordance with
Section 303.301 of the Texas Finance Code, as amended. Borrower agrees that
Chapter 346 of the Texas Finance Code, as amended (which regulates certain
revolving credit loan accounts and revolving triparty accounts), does not apply
to the Obligation.
     Section 3.9 Interest Periods. When Borrower requests any LIBOR-Rate
Tranche, Borrower may elect the applicable interest period (each an “Interest
Period”), which may be, at Borrower’s option, one, two, three, or six months for
LIBOR-Rate Tranches, subject to Section 14.1 and the following conditions:
(a) the initial Interest Period for a LIBOR-Rate Tranche commences on the
Closing Date or conversion date, and each subsequent Interest Period applicable
to any Tranche commences on the day when the next preceding applicable Interest
Period expires, (b) if any Interest Period for a LIBOR-Rate Tranche begins on a
day for which no numerically corresponding Business Day in the calendar month at
the end of the Interest Period exists, then the Interest Period ends on the last
Business Day of that calendar month, (c) if

17



--------------------------------------------------------------------------------



 



Borrower is required to pay any of a LIBOR-Rate Tranche before the end of its
Interest Period in order to comply with the payment provisions of the Loan
Documents, Borrower shall also pay any related Funding Loss and (d) no more than
five Interest Periods may be in effect at one time.
     Section 3.10 Conversions. Subject to the dollar limits of Section 2.1(c)
and provided that Borrower may not convert to or select a new Interest Period
for a LIBOR-Rate Tranche at any time when a Default or Potential Default exists,
Borrower may (a) convert a LIBOR-Rate Tranche on the last day of the applicable
Interest Period to a Base-Rate Tranche, (b) convert a Base-Rate Tranche at any
time to a LIBOR-Rate Tranche and (c) elect a new Interest Period for a
LIBOR-Rate Tranche. That election may be made by telephonic request to
Administrative Agent no later than 10:00 a.m. on the third Business Day before
the conversion date or the last day of the Interest Period, as the case may be
(for conversion to a LIBOR-Rate Tranche or election of a new Interest Period),
and no later than 10:00 a.m. on the last day of the Interest Period (for
conversion to a Base-Rate Tranche). Borrower shall provide a Conversion Notice
to Administrative Agent no later than two days after the date of the conversion
or election. Absent Borrower’s telephonic request for conversion or election of
a new Interest Period or if a Default or Potential Default exists, then, a
LIBOR-Rate Tranche shall be deemed converted to a Base-Rate Tranche effective
when the applicable Interest Period expires.
     Section 3.11 Order of Application.
          (a) No Default. If no Default or Potential Default exists, any payment
shall be applied to the Obligation — except as otherwise specifically provided
in the Loan Documents — in the order and manner as Borrower directs.
          (b) Default. If a Default or Potential Default exists or if Borrower
fails to give direction, any payment (including proceeds from the exercise of
any Rights) shall be applied in the following order: (i) to all fees and
expenses for which Administrative Agent has not been paid or reimbursed in
accordance with the Loan Documents (and if such payment is less than all unpaid
or unreimbursed fees and expenses, then the payment shall be paid against unpaid
and unreimbursed fees and expenses in the order of incurrence or due date),
(ii) to all fees and expenses for which any Lender has not been paid or
reimbursed in accordance with the Loan Documents (and if such payment is less
than all unpaid or unreimbursed fees and expenses, then the payment shall be
paid against unpaid and unreimbursed fees and expenses in the order of
incurrence or due date), (iii) pro rata to the payment of the Principal Debt,
and accrued but unpaid interest thereon and (iv) to any remaining Obligation.
          (c) Pro Rata. Each payment or prepayment shall be distributed to each
Lender in accordance with its Pro Rata Part of that payment or prepayment.
     Section 3.12 Sharing of Payments, Etc. If any Lender obtains any payment or
prepayment with respect to the Obligation (whether voluntary, involuntary, or
otherwise, including, without limitation, as a result of exercising its Rights
under Section 3.13) that exceeds the part of that payment or prepayment that it
is then entitled to receive under the Loan Documents, then that Lender shall
purchase from the other Lenders participations that will cause the purchasing
Lender to share the excess payment or prepayment ratably with each other Lender.
If all or any portion of any excess payment or prepayment is subsequently
recovered

18



--------------------------------------------------------------------------------



 



from the purchasing Lender, then the purchase shall be rescinded and the
purchase price restored to the extent of the recovery. Borrower agrees that any
Lender purchasing a participation from another Lender under this section may, to
the fullest extent permitted by Law, exercise all of its Rights of payment
(including the Right of offset) with respect to that participation as fully as
if that Lender were the direct creditor of Borrower in the amount of that
participation.
     Section 3.13 Offset. If a Default exists, each Lender is entitled to
exercise (for the benefit of all Lenders in accordance with Section 3.12) the
Rights of offset and banker’s Lien against each and every account and other
property, or any interest therein, that any Company may now or hereafter have
with, or which is now or hereafter in the possession of, that Lender to the
extent of the full amount of the Obligation owed (directly or participated) to
it.
     Section 3.14 Booking Tranches. To the extent permitted by Law, any Lender
may make, carry, or transfer its Tranches at, to, or for the account of any of
its branch offices or the office or branch of any of its Affiliates. However, no
Affiliate or branch is entitled to receive any greater payment under
Section 3.16 than the transferor Lender would have been entitled to receive with
respect to those Tranches, and a transfer may not be made if, as a direct result
of it, Section 3.15 or Section 3.17 would apply to any of the Obligation. If any
of the conditions of Section 3.16 or Section 3.17 ever apply to a Lender, that
Lender shall carry or transfer its Tranches at, to, or for the account of any of
its branch offices or the office or branch of any of its Affiliates so long as
the transfer is consistent with the other provisions of this section, does not
create any burden or adverse circumstance for that Lender that would not
otherwise exist, and eliminates the conditions of Section 3.16 or Section 3.17
as applicable.
     Section 3.15 Basis Unavailable for LIBOR Rate. If, on or before any date
when a LIBOR Rate is to be determined for a Tranche, Administrative Agent
reasonably determines that the basis for determining the applicable rate is not
available, then Administrative Agent shall promptly notify Borrower and Lenders
of that determination (which is conclusive and binding on Borrower absent
manifest error) and the applicable Tranche shall bear interest at the sum of the
Base Rate plus the Applicable Margin. Until Administrative Agent notifies
Borrower that those circumstances no longer exist, Lenders’ commitments under
this agreement to make, or to convert to, LIBOR-Rate Tranches, as the case may
be, are suspended.
     Section 3.16 Additional Costs. Each Lender severally and not jointly agrees
to notify Administrative Agent, the other Lenders, and Borrower within 180 days
after it has actual knowledge that any circumstances exist that would give rise
to any payment obligation by Borrower under clauses (a) through (c) below.
Although no Lender shall have any liability to Administrative Agent, any other
Lender, or any Company for its failure to give that notice, Borrower is not
obligated to pay any amounts under those clauses that arise, accrue, or are
imposed more than 180 days before that notice to the extent it is applicable to
those amounts. Any Lender demanding payment of any additional costs under this
section must generally be making similar demand for similar additional costs
under credit agreements to which it is party that contain similar provisions to
this section.
          (a) Reserves. With respect to any or LIBOR-Rate Tranche (i) if any
present or future Law imposes, modifies, or deems applicable (or if compliance
by any Lender with any requirement of any Tribunal results in) any requirement
that any reserves (including, without

19



--------------------------------------------------------------------------------



 



limitation, any marginal, emergency, supplemental, or special reserves) be
maintained (other than any reserve included in the Reserve Requirement), and if
(ii) those reserves reduce any sums receivable by that Lender under this
agreement or increase the costs incurred by that Lender in advancing or
maintaining any portion of any LIBOR-Rate Tranche, then (iii) that Lender
(through Administrative Agent) shall deliver to Borrower a certificate setting
forth in reasonable detail the calculation of the amount necessary to compensate
it for its reduction or increase (which certificate is conclusive and binding
absent manifest error) and (iv) Borrower shall pay that amount to that Lender
within five Business Days after demand. The provisions of and undertakings and
indemnification in this clause (a) survive the satisfaction and payment of the
Obligation and termination of this agreement.
          (b) Capital Adequacy. With respect to the Borrowing or any Tranche,
present or future Law regarding capital adequacy or compliance by Administrative
Agent or any Lender with any request, directive, or requirement now existing or
hereafter imposed by any Tribunal regarding capital adequacy, or any change in
its written policies or in the risk category of this transaction, reduces the
rate of return on its capital as a consequence of its obligations under this
agreement to a level below that which it otherwise could have achieved (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by it to be material (and it may, in determining the amount, utilize
reasonable assumptions and allocations of costs and expenses and use any
reasonable averaging or attribution method in apportioning such costs to its
customers generally), then (unless the effect is already reflected in the rate
of interest then applicable under this agreement) Administrative Agent or that
Lender (through Administrative Agent) shall notify Borrower and deliver to
Borrower a certificate setting forth in reasonable detail the calculation of the
amount necessary to compensate it (which certificate is conclusive and binding
absent manifest error), and Borrower shall pay that amount to Administrative
Agent or that Lender within five Business Days after demand. The provisions of
and undertakings and indemnification in this clause (b) shall survive the
satisfaction and payment of the Obligation and termination of this agreement.
          (c) Taxes. Subject to Section 3.19, any Taxes payable by
Administrative Agent or any Lender or ruled (by a Tribunal) payable by
Administrative Agent or any Lender in respect of this agreement or any other
Loan Document shall, if permitted by Law, be paid by Borrower, together with
interest and penalties, if any except for Taxes payable on or measured by the
overall net income of Administrative Agent or that Lender (or Administrative
Agent or that Lender, as the case may be, together with any other Person with
whom Administrative Agent or that Lender files a consolidated, combined,
unitary, or similar Tax return) and except for interest and penalties incurred
as a result of the gross negligence or willful misconduct of Administrative
Agent or any Lender). Administrative Agent or that Lender (through
Administrative Agent) shall notify Borrower and deliver to Borrower a
certificate setting forth in reasonable detail the calculation of the amount of
payable Taxes, which certificate is conclusive and binding (absent manifest
error), and Borrower shall pay that amount to Administrative Agent for its
account or the account of that Lender, as the case may be within five Business
Days after demand. If Administrative Agent or that Lender subsequently receives
a refund of the Taxes paid to it by Borrower, then the recipient shall promptly
pay the refund to Borrower.
     Section 3.17 Change in Laws. If any Law makes it unlawful for any Lender to
make or maintain LIBOR-Rate Tranches, then that Lender shall promptly notify
Borrower and

20



--------------------------------------------------------------------------------



 



Administrative Agent, and (a) as to undisbursed funds, that requested Tranche
shall be made as a Base-Rate Tranche and (b) as to any outstanding Tranche
(i) if maintaining the Tranche until the last day of the applicable Interest
Period is unlawful, the Tranche shall be converted to a Base-Rate Tranche as of
the date of notice, in which event Borrower will not be required to pay any
related Funding Loss, or (ii) if not prohibited by Law, the Tranche shall be
converted to a Base-Rate Tranche as of the last day of the applicable Interest
Period or (iii) if any conversion will not resolve the unlawfulness, Borrower
shall promptly prepay the Tranche, without penalty but with related Funding
Loss.
     Section 3.18 Funding Loss. Borrower shall indemnify each Lender against,
and pay to it upon demand, any Funding Loss of that Lender. When any Lender
demands that Borrower pay any Funding Loss, that Lender shall deliver to
Borrower and Administrative Agent a certificate setting forth in reasonable
detail the basis for imposing Funding Loss and the calculation of the amount,
which calculation is conclusive and binding absent manifest error. The
provisions of and undertakings and indemnification in this section survive the
satisfaction and payment of the Obligation and termination of this agreement.
     Section 3.19 Foreign Lenders, Participants, and Assignees. Each Lender,
Participant (by accepting a participation interest under this agreement), and
Assignee (by executing an Assignment) that is not organized under the Laws of
the United States of America or one of its states (a) represents to
Administrative Agent and Borrower that (i) no Taxes are required to be withheld
by Administrative Agent or Borrower with respect to any payments to be made to
it in respect of the Obligation and (ii) it has furnished to Administrative
Agent and Borrower two duly completed copies of either U.S. Internal Revenue
Service Form W-8BEN or W-8ECI, or any other form acceptable to Administrative
Agent and Borrower that entitles it to a complete exemption from U.S. federal
withholding Tax on all interest payments under the Loan Documents and
(b) covenants to (i) provide Administrative Agent and Borrower a new Form W-8BEN
or W-8ECI, or other form acceptable to Administrative Agent upon the expiration
or obsolescence according to Law of any previously delivered form, duly executed
and completed by it, entitling it to a complete exemption from U.S. federal
withholding Tax on all interest and fee payments under the Loan Documents and
(ii) comply from time to time with all Laws with regard to the withholding Tax
exemption. If any of the foregoing is not true at any time or the applicable
forms are not provided, then Borrower and Administrative Agent (without
duplication) may deduct and withhold from interest and fee payments under the
Loan Documents any Tax at the maximum rate under the Code or other applicable
Law, and amounts so deducted and withheld shall be treated as paid to that
Lender for all purposes under the Loan Documents.
ARTICLE IV
FEES
     Section 4.1 Treatment of Fees. The fees described in this Article IV
(a) are not compensation for the use, detention, or forbearance of money,
(b) are in addition to, and not in lieu of, interest and expenses otherwise
described in this agreement, (c) are payable in accordance with Section 3.1,
(d) are non-refundable and (e) to the fullest extent permitted by Law, bear
interest, if not paid when due, at the Default Rate.

21



--------------------------------------------------------------------------------



 



     Section 4.2 Fees to Administrative Agent and Affiliates. Borrower shall pay
to Administrative Agent, and its Affiliates as Administrative Agent may
designate, the fees and other amounts described in the letter agreement (as it
may be renewed, extended, or modified) dated November 27, 2007 between Borrower
and Administrative Agent and any other letter agreement (as it may be renewed,
extended, or modified) between Borrower and Administrative Agent. Those fees are
solely for the account of Administrative Agent and its Affiliates except to the
extent that Administrative Agent may unilaterally agree in writing with any
Lender in respect of the sharing of such fees.
ARTICLE V
SECURITY
     Section 5.1 Guaranty. Borrower shall cause Goodrich and all of Goodrich’s
present and future Subsidiaries — whether now existing or in the future formed
or acquired as permitted by the Loan Documents — that are Restricted Companies
to unconditionally guarantee the full payment and performance of the Obligation
by execution of a written guaranty agreement in form and substance satisfactory
to Administrative Agent.
     Section 5.2 Collateral. Borrower shall cause full payment and performance
of the Obligation at all times to be secured by Lender Liens on (a) at least 80%
of the total value of the proved Mineral Interests evaluated in the most
recently completed Reserve Report after giving effect to exploration and
production activities, acquisitions, dispositions and production, (b) all of the
Equity Interests of Subsidiaries of Goodrich (as required by Section 8.11),
(c) all other personal property of Borrower and each Restricted Company and
(d) all of the other items and types of property — (together with the additional
collateral described in Section 5.3, if any, and the cash and non-cash proceeds
of all of the foregoing, the “Collateral”) — described in the present and future
Loan Documents creating Lender Liens (said documents and any documents and
instruments from time to time amending or supplementing the same are herein
sometimes collectively called the “Collateral Documents”), including, without
limitation, all such property described in the Collateral Documents listed on
Schedule 6 to this agreement.
     Section 5.3 Collateral Account. In order to secure further the performance
by Borrower of the Obligation and to effect and facilitate Administrative
Agent’s right of offset, immediately following Administrative Agent’s request,
Borrower shall, and shall cause the other Restricted Companies to, execute such
forms, authorizations, documents and instruments, and do such other things, as
Administrative Agent shall request, in order to require that pipeline companies,
operators of the Mortgaged Properties and others (collectively, the
“Purchasers”) purchasing (or acting as agents for, or making payments on behalf
of, those purchasing) the oil, gas and other minerals produced or to be produced
from, or relating to, the Mineral Interests deliver to a post office box number
specified by Administrative Agent all royalties, production payments, checks,
cash, proceeds and monies now or hereafter payable by the Purchasers (or any of
them) on account of oil, gas or other minerals produced from or relating to the
Mineral Interests or otherwise with respect to the Mineral Interests. Borrower
agrees that all such royalties, payments and monies delivered to such post
office box shall be deposited by Administrative Agent in a cash collateral
account at Administrative Agent styled “Goodrich Petroleum Company, L.L.C.
Production Account.” After the occurrence of a Default, Borrower shall, upon
receipt, deposit in the Goodrich Petroleum Company, L.L.C. Production Account
all

22



--------------------------------------------------------------------------------



 



such royalties, payments and monies which any Restricted Company receives
directly from the Purchasers. Each Restricted Company hereby irrevocably
authorizes and directs Administrative Agent to charge from time to time after
the occurrence of a Default, the Goodrich Petroleum Company, L.L.C. Production
Account and any other accounts of such Restricted Company at Administrative
Agent or any Lender for amounts due to Lenders hereunder. After the occurrence
of a Default, Administrative Agent is hereby authorized, in its own name or the
name of any Restricted Company, to notify any or all parties obligated to such
Restricted Company with respect to the Mineral Interests to make all payments
due or to become due thereon directly to Administrative Agent, or such other
person or officer as Administrative Agent may require whereupon the power and
authority of Borrower to collect the same in the ordinary course of its business
shall be deemed to be immediately revoked and terminated. With or without such
general notification, after the occurrence of a Default, Administrative Agent
may take or bring in any Restricted Company’s name or that of Administrative
Agent all steps, actions, suits or proceedings deemed by Administrative Agent
necessary or desirable to effect possession or collection of payments, may
complete any contract or agreement of such Restricted Company in any way related
to any of the Mineral Interests, may make allowances or adjustments related to
the Mineral Interests, may compromise any claims related to the Mineral
Interests or may issue credit in its own name or the name of such Restricted
Company. Regardless of any provision hereof, however, Administrative Agent shall
never be liable for its failure to collect or for its failure to exercise
diligence in the collection, possession, or any transaction concerning, all or
part of the Mineral Interests or sums due or paid thereon, nor shall it or they
be under any obligation whatsoever to anyone by virtue of its security interests
and liens relating to the Mortgaged Properties.
     Administrative Agent is hereby authorized and empowered on behalf of such
Restricted Company to endorse the name of any Restricted Company upon any check,
draft, instrument, receipt, instruction or other document or items, including,
but not limited to, all items evidencing payment upon any indebtedness of any
Person to such Restricted Company coming into Administrative Agent’s possession,
and to receive and apply the proceeds therefrom in accordance with the terms
hereof. Administrative Agent is hereby granted an irrevocable power of attorney,
which is coupled with an interest, to execute all checks, drafts, receipts,
instruments, instructions or other documents, agreements or items on behalf of
any Restricted Company, either before or after demand of payment on the
Borrowing, as shall be deemed by Administrative Agent to be necessary or
advisable, in the sole discretion of Administrative Agent, to protect its
security interests and liens in the Mineral Interests or the repayment of the
Obligation, and Administrative Agent shall not incur any liability in connection
with or arising from its exercise of such power of attorney.
     Borrower acknowledges that all funds so transferred into the Goodrich
Petroleum Company, L.L.C. Production Account shall be the property of the
Restricted Companies only and not subject to any claim by any party other than
Administrative Agent, for the benefit of the Lenders.
     Section 5.4 Further Assurances. Borrower covenants and agrees that the
Lender Liens otherwise described in Section 5.2 and, when required, Section 5.3,
must be created and perfected as a condition to funding the Borrowing.
Furthermore, Borrower shall — and shall cause each other appropriate Company to
— perform the acts, duly authorize, execute,

23



--------------------------------------------------------------------------------



 



acknowledge, deliver, file, and record any additional writings, and pay all
filings fees and costs as Administrative Agent or Determining Lenders may
reasonably deem appropriate or necessary to perfect and maintain the Lender
Liens and preserve and protect the Rights of Administrative Agent and Lenders
under any Loan Document.
     Section 5.5 Release of Collateral.
          (a) Whenever no Lender has any commitment to extend credit under any
Loan Document and the Obligation has been fully paid in cash and performed,
Administrative Agent shall, upon Borrower’s written request and at Borrower’s
cost and expense, cause the Lender Liens on all Collateral to be released.
          (b) In connection with any sale or other disposition of assets
permitted by Section 9.10, Administrative Agent shall, upon Borrower’s request
and at Borrower’s cost and expense, release the Lender Liens on the assets sold
or disposed of.
ARTICLE VI
CONDITIONS PRECEDENT
     Section 6.1 Items on Schedule 6. No Lender is obligated to fund its loan
hereunder unless Administrative Agent has received all of the items described on
Schedule 6.
     Section 6.2 Other Items. In addition, no Lender is obligated to fund (as
opposed to continue or convert) its loan hereunder unless on the Closing Date
(and after giving effect to the requested Borrowing):
          (a) Administrative Agent timely receives the Borrowing Request;
          (b) all of the representations and warranties of the Companies in the
Loan Documents are true and correct in all material respects (unless they speak
to a specific date or are based on facts which have changed by transactions
contemplated or expressly permitted by this agreement),
          (c) no Material Adverse Event, Default, or Potential Default exists;
          (d) no limitation in Section 2.1 is exceeded;
          (e) all government and third party approvals necessary or, in the
discretion of the Administrative Agent, advisable in connection with the
financing and transactions contemplated hereby, and the continuing operations of
the Borrower and its Subsidiaries shall have been obtained and be in full force
and effect;
          (f) the Administrative Agent shall be reasonably satisfied with title
to, and the environmental condition of, the Restricted Companies’ Properties;
          (g) there shall be no litigation seeking to enjoin or prevent the
financing or the transactions contemplated hereby; and
          (h) the Administrative Agent shall be reasonably satisfied that after
the making of the Borrowings, the application of the proceeds thereof and after
giving effect to the

24



--------------------------------------------------------------------------------



 



other transactions contemplated hereby, the Borrower will have not less than
$30,000,000 of unused availability under the Senior Revolving Credit Agreement.
     Section 6.3 Borrowing Request. The Borrowing Request constitutes Borrower’s
representation and warranty that the conditions in Section 6.1 and 6.2 are
satisfied. Upon Administrative Agent’s or any Lender’s reasonable request,
Borrower shall deliver to Administrative Agent or such Lender evidence
substantiating any of the matters in the Loan Documents that are necessary to
enable Borrower to qualify for the Borrowing. Each condition precedent in this
agreement (including, without limitation, those on Schedule 6) is material to
the transactions contemplated by this agreement, and time is of the essence with
respect to each condition precedent.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to Administrative Agent and Lenders as
follows:
     Section 7.1 Purpose and Regulation U.
          (a) Borrower will use the Borrowing to repay existing Debt and for
general corporate purposes.
          (b) No Company is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System, as amended. No part of the proceeds of
the Borrowing will be used, directly or indirectly, for a purpose that violates
any Law, including, without limitation, Regulation U.
     Section 7.2 Corporate Existence, Good Standing, and Authority. Each
Restricted Company is duly organized, validly existing, and in good standing
under the Laws of its jurisdiction of incorporation. Each Restricted Company is
duly qualified to transact business and is in good standing as a foreign
corporation in each jurisdiction where the nature and extent of its business and
properties require due qualification and good standing (each of which
jurisdictions is identified on Schedule 6). Each Restricted Company possesses
all requisite authority and power to conduct its business as is now being
conducted and as proposed under the Loan Documents to be conducted and to own
and operate its assets as now owned and operated and as proposed to be owned and
operated under the Loan Documents.
     Section 7.3 Subsidiaries and Names. Schedule 7.3 — as supplemented from
time to time by written notice from Borrower to Administrative Agent and Lenders
specifically referring to that schedule and this section and reflecting changes
to that schedule as a result of transactions permitted by the Loan Documents —
describes (a) all of Goodrich’s direct and indirect Subsidiaries, (b) all
Restricted Companies, (c) every name or trade name used by each Restricted
Company during the five-year period before the date of this agreement and
(d) every change of each Subsidiary’s name and jurisdiction of organization or
formation during the four-month period before the date of this agreement. All of
the outstanding shares of Equity Interests of Borrower’s Subsidiaries are
(a) duly authorized, validly issued, fully paid, and nonassessable, (b) owned of
record and beneficially as described in that schedule or those writings, free
and clear of

25



--------------------------------------------------------------------------------



 



any Liens (provided that applicable Permitted Liens may exist, however, no
intention to subordinate the Lien granted in favor of Administrative Agent for
the benefit of Lenders is to be hereby implied or expressed by the permitted
existence of such Permitted Liens) and (c) not subject to any warrant, option,
or other acquisition Right of any Person or subject to any transfer restriction
except restrictions imposed by securities Laws and general corporate Laws.
     Section 7.4 Authorization and Contravention. The execution and delivery by
each Restricted Company of each Loan Document to which it is a party and the
performance by it of its obligations under those Loan Documents (a) are within
its corporate power, (b) have been duly authorized by all necessary corporate
action, (c) require no action by or filing with any Tribunal (except any action
or filing that has been taken or made on or before the Closing Date), (d) do not
violate any provision of its charter or bylaws and (e) do not violate any
provision of Law applicable to it or any material agreement to which it is a
party except violations that individually or collectively are not a Material
Adverse Event.
     Section 7.5 Binding Effect. Upon execution and delivery by all parties to
it, each Loan Document will constitute a legal and binding obligation of each
Restricted Company party to it, enforceable against it in accordance with that
Loan Document’s terms except as that enforceability may be limited by Debtor
Laws and general principles of equity.
     Section 7.6 Financials and Existing Debt. The Current Financials were
prepared in accordance with GAAP and present fairly, in all material respects,
the Companies’ consolidated financial condition, results of operations, and cash
flows as of, and for the portion of the fiscal year ending on their dates
(subject only to normal year-end adjustments for interim statements). All
material liabilities of the Companies as of those dates are reflected in those
Current Financials or in the notes to them or have otherwise been disclosed to
Lenders in writing. Except for transactions directly related to, specifically
contemplated by, or expressly permitted by the Loan Documents (a) no material
adverse changes have occurred in the Companies’ consolidated financial condition
from that shown in the Current Financials and (b) no Company has incurred any
material liability except Debt that is not prohibited by the Loan Documents.
     Section 7.7 [Reserved]
     Section 7.8 Solvency. On the Closing Date, each Restricted Company is — and
after giving effect to the requested Borrowing will be — Solvent.
     Section 7.9 Litigation. Except as disclosed on Schedule 7.9 and matters
covered (subject to reasonable and customary deductible and retention) by
insurance or indemnification agreements (a) no Restricted Company is subject to,
or aware of the threat of, any Litigation that is reasonably likely to be
determined adversely to any Restricted Company and, if so adversely determined,
is a Material Adverse Event and (b) no outstanding and unpaid judgments against
any Restricted Company exist.
     Section 7.10 Taxes. Except where not a Material Adverse Event (a) all Tax
returns of each Restricted Company required to be filed have been filed (or
extensions have been granted) before delinquency and (b) all Taxes imposed upon
each Restricted Company that are due and

26



--------------------------------------------------------------------------------



 



payable have been paid before delinquency except as being contested as permitted
by Section 8.5.
     Section 7.11 Environmental Matters. Except as disclosed on Schedule 7.11:
          (a) No consent or other approval of — or declaration or other filing
with — any Tribunal is required under any Environmental Law in connection with
any transaction contemplated by the Loan Documents.
          (b) Except where adequately covered by an Environmental Indemnity
Agreement or where not a Material Adverse Event, none of the following are
present at any Real Property (including, without limitation, the Leases and the
Mineral Interests) of any Restricted Company in violation of any Environmental
Law: (i) Any asbestos or asbestos-containing material, (ii) any underground or
aboveground storage tank or tank system subject to regulation under any
Environmental Law or (iii) any electrical or other fixtures or equipment
containing polychlorinated biphenyls.
          (c) Except where adequately covered by an Environmental Indemnity
Agreement or where not a Material Adverse Event, no unreported Release of any
Hazardous Substance has occurred at or in the vicinity to any Real Property
(including, without limitation, the Leases and the Mineral Interests) (i) in a
quantity that requires any report or other notice to any Tribunal under any
Environmental Law or (ii) that has resulted or that threatens to result in the
presence of any Hazardous Substance in the environment in a quantity,
concentration, state, or other condition that exceeds any applicable standard
for the protection of human health or the environment under any Environmental
Law.
          (d) Except where not a Material Adverse Event, no Real Property
(including, without limitation, the Leases and the Mineral Interests) has been
used for the storage (other than short-term storage not requiring an
Environmental Permit), treatment, or disposal of any Hazardous Substance in any
amounts that are reasonably likely to result in any Environmental Liabilities or
violation of any Environmental Law while owned or operated by any Company or any
Predecessor.
          (e) Except where adequately covered by an Environmental Indemnity
Agreement or where not a Material Adverse Event, no Restricted Company or
Predecessor is — or has received any notice from any Tribunal during the last
five years that it is — potentially liable for any removal, remediation, or
other response costs under any Environmental Law as the result of the Release or
threatened Release of any Hazardous Substance.
          (f) No Company knows of any material error or omission in any
Environmental Report delivered to Administrative Agent or any Lender.
     Section 7.12 Employee Plans. Except where not a Material Adverse Event
(a) no Employee Plan has incurred an “accumulated funding deficiency” (as
defined in Section 302 of ERISA or Section 412 of the Code), (b) no Company has
incurred liability — except for liabilities for premiums that have been paid or
that are not past due — under ERISA to the PBGC in connection with any Employee
Plan, (c) no Company has withdrawn in whole or in part from participation in a
Multiemployer Plan, (d) no Company has engaged in any “prohibited

27



--------------------------------------------------------------------------------



 



transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code),
(e) no “reportable event” (as defined in Section 4043 of ERISA) has occurred,
excluding events for which the notice requirement is waived under applicable
PBGC regulations, (f) no Company or Affiliate of any Company has any liability
under or is subject to any Lien under ERISA or the Code to or on account of any
employee benefit plan, program, scheme, or arrangement established or maintained
by any Company or Affiliate of any Company or to which any Company or any
Affiliate of any Company contributes or had an obligation to contribute, (g)
each Employee Plan complies in all material respects, both in form and
operation, with ERISA and the Code and (h) no Multiemployer Plan is in
reorganization within the meaning of § 418 of the Code.
     Section 7.13 Properties; Liens. Each Restricted Company has indefeasible
title to the Mortgaged Properties and all of its other property reflected on the
Current Financials as being owned by it except for property that is obsolete or
that has been disposed of in the ordinary course of business between the date of
the Current Financials and the date of this agreement or, after the date of this
agreement, as permitted by Section 9.10 or Section 9.11. No Lien exists on any
property (including, without limitation, the Mortgaged Properties) of any
Company (provided that applicable Permitted Liens may exist, however, no
intention to subordinate the second priority Lien granted in favor of
Administrative Agent for the benefit of Lenders is to be hereby implied or
expressed by the permitted existence of such Permitted Liens). No Restricted
Company is party or subject to any agreement, instrument, or order which in any
way restricts any Restricted Company’s ability to allow Liens to exist upon any
of its assets except relating to Permitted Liens (provided that no intention to
subordinate the second priority Lien granted in favor of Administrative Agent
for the benefit of Lenders is to be hereby implied or expressed by the permitted
existence of such Permitted Liens). The provisions of each Collateral Document
are effective to create in favor of Administrative Agent for the ratable benefit
of the Lenders, a legal, valid and enforceable Lender Lien in all right, title
and interest of the Restricted Companies in the Collateral described therein,
which Lender Liens shall constitute fully perfected second-priority Liens on all
right, title and interest of the Restricted Companies in the Collateral
described therein (provided that applicable Permitted Liens may exist, however,
no intention to subordinate the second priority Lien granted in favor of
Administrative Agent for the benefit of Lenders is to be hereby implied or
expressed by the permitted existence of such Permitted Liens). No orders of,
proceedings pending before, or other requirements of, the Federal Energy
Regulatory Commission or any other Tribunal exist which could result in the
Restricted Companies being required to refund any material portion of the
proceeds received or to be received from the sale of hydrocarbons constituting
part of the Mortgaged Properties. No Restricted Company (a) is obligated in any
material respect by virtue of any prepayment made under any contract containing
a “take-or-pay” or “prepayment” provision or under any similar agreement to
deliver hydrocarbons produced from or allocated to any of the Mortgaged
Properties at some future date without receiving full payment therefor at the
time of delivery and (b) has produced gas, in any material amount, subject to,
and is, nor is any of the Mortgaged Properties, subject to balancing rights of
third parties or subject to balancing duties under governmental requirements,
except as to such matters for which such Restricted Company has established
monetary reserves adequate in an amount to satisfy such obligations and has
segregated such reserves from other accounts.

28



--------------------------------------------------------------------------------



 



     Section 7.14 Government Regulations. No Restricted Company is subject to
regulation under the Investment Company Act of 1940, as amended, or the Public
Utility Holding Company Act of 1935, as amended.
     Section 7.15 Transactions with Affiliates. Except for transactions with
other Restricted Companies and as otherwise disclosed on Schedule 7.15, no
Restricted Company is a party to a material transaction with any of its
Affiliates except transactions in the ordinary course of business and upon fair
and reasonable terms not materially less favorable than it could obtain or could
become entitled to in an arm’s-length transaction with a Person that was not its
Affiliate.
     Section 7.16 Debt. No Restricted Company has any Debt except Permitted
Debt.
     Section 7.17 Leases. Except where not a Material Adverse Event (a) each
Restricted Company enjoys peaceful and undisturbed possession of all leases
necessary for the operation of its properties and assets, none of which contains
any unusual or burdensome provisions which might materially affect or impair the
operation of those properties and assets and (b) all material leases under which
any Restricted Company is a lessee are in full force and effect, and no default
— or event that, with notice, time lapse, or both, would become a default —
exists. The leases which underlie or constitute part of the Mineral Interests
(the “Leases”) are in full force and effect, and no Restricted Company nor any
other person has defaulted on any of its obligations thereunder so as to impair
the value of such Leases.
     Section 7.18 Labor Matters. Except where not a Material Adverse Event
(a) no actual or threatened strikes, labor disputes, slow downs, walkouts, work
stoppages, or other concerted interruptions of operations that involve any
employees employed at any time in connection with the business activities or
operations at the Real Property exist, (b) hours worked by and payment made to
the employees of any Restricted Company or any Predecessor have not been in
violation of the Fair Labor Standards Act or any other applicable Laws
pertaining to labor matters, (c) all payments due from any Restricted Company
for employee health and welfare insurance, including, without limitation,
workers compensation insurance, have been paid or accrued as a liability on its
books and (d) the business activities and operations of each Company are in
compliance with OSHA and other applicable health and safety Laws.
     Section 7.19 Intellectual Property. Except where not a Material Adverse
Event (a) each Restricted Company owns or has the right to use all material
licenses, patents, patent applications, copyrights, service marks, trademarks,
trademark applications and trade names necessary to continue to conduct its
businesses as presently conducted by it and proposed to be conducted by it
immediately after the date of this agreement, (b) each Restricted Company is
conducting its business without infringement or claim of infringement of any
license, patent, copyright, service mark, trademark, trade name, trade secret or
other intellectual property right of others and (c) no infringement or claim of
infringement by others of any material license, patent, copyright, service mark,
trademark, trade name, trade secret or other intellectual property of any
Restricted Company exists.
     Section 7.20 Full Disclosure. Each material fact or condition relating to
the Loan Documents or any Restricted Company’s financial condition, business, or
property has been disclosed in writing to Administrative Agent. All information
previously furnished to

29



--------------------------------------------------------------------------------



 



Administrative Agent by or at the direction of a Responsible Officer or the
General Counsel of or the attorneys for Borrower in connection with the Loan
Documents was — and all information furnished to Administrative Agent in the
future by or at the direction of a Responsible Officer or the General Counsel of
or the attorneys for Borrower will be — true and accurate in all material
respects or based on reasonable estimates on the date the information is stated
or certified.
     Section 7.21 Estimated Oil and Gas Reserves. Borrower has heretofore
delivered to Administrative Agent copies of all requested reports (prepared by
independent consulting engineers), which have been obtained by the Restricted
Companies and concern the estimated oil and gas reserves and future net revenues
attributable to the Mineral Interests. The statements of fact contained in said
reports with respect to the character and ownership of the Mineral Interests
(including, without limitation, the revenue interest and working interest of the
Restricted Companies stated therein) and the other factual data furnished by the
Restricted Companies as a basis for the estimates set forth therein are true and
correct and do not omit any material fact necessary to make said statements not
misleading.
     Section 7.22 Working Interest. The Restricted Companies own a “working
interest” in each of the Mortgaged Properties which is not greater than the
interest specified in the description of such property in the Collateral
Documents, with the term “working interest”, as used herein, meaning the right
to explore for, drill and produce oil, gas or other minerals, whether such right
is created by lease or otherwise, and being equivalent to the proportionate part
of the cost of exploration, development and marketing of oil, gas and other
minerals borne by the Restricted Companies with respect to each respective
property.
     Section 7.23 Net Revenue Interest. The Restricted Companies own a “net
revenue interest” in each of the Mortgaged Properties which is not less than the
interest specified in the description of such property in the Collateral
Documents, with the term “net revenue interest”, as used herein, meaning the
proportionate share of the production of oil, gas or other minerals to which the
Restricted Companies are entitled after deduction of all royalties, overriding
royalties and other interests payable from or measured by production.
     Section 7.24 Burdensome Contracts. No Restricted Company is a party to, or
bound by, nor are any of the Mineral Interests or Mortgaged Properties subject
to, any contract, agreement or other arrangement which would result in a
Material Adverse Event.
     Section 7.25 Regulatory Defects. As of the date hereof, Borrower has
advised Administrative Agent, in writing, of all regulatory defects of which the
Restricted Companies have been advised or have actual knowledge with respect to
the ownership or operation of the Mortgaged Properties. No such regulatory
defect results in a Material Adverse Event or affects the Restricted Companies
intended operation of any of the Mineral Interests or the value of the sale of
production therefrom.
     Section 7.26 Agreements Affecting Mineral Interests. Borrower has advised
Administrative Agent of, and delivered (to the extent requested by
Administrative Agent) true and correct copies to Administrative Agent of, all
material operating agreements, pooling or unitization agreements, sales or
processing contracts, restrictions, preferential purchase right agreements,
farm-out, drilling and/or development agreements, pipeline transportation

30



--------------------------------------------------------------------------------



 



agreements, gas purchase or other marketing agreements, Swap Agreements and
other material agreements which pertain to the Mineral Interests, the operation
thereof or the disposition of production attributable thereto.
     Section 7.27 Locations of Business, Offices. The principal place of
business and chief executive office of the each Restricted Company is located at
the address of Borrower, set forth next to its name on the signature pages
hereof or at such other location as Borrower may have, by proper written notice
hereunder, advised Administrative Agent and the Lenders, provided that such
other location of Borrower or other Restricted Company is within a state in
which appropriate financing statements from Borrower or other Restricted
Company, as applicable, in favor of Administrative Agent have been filed.
ARTICLE VIII
AFFIRMATIVE COVENANTS
     Until the Obligation has been fully paid and performed, Borrower covenants
and agrees with Administrative Agent and Lenders that, without first obtaining
Administrative Agent’s written notice of Determining Lenders’ consent to the
contrary:
     Section 8.1 Certain Items Furnished. Borrower shall furnish or cause to be
furnished, the following to each Lender:
          (a) Annual Financials, Etc. Promptly after preparation but no later
than 120 days after the last day of each fiscal year of Goodrich, Financials
showing the Companies’ consolidated financial condition and results of
operations as of, and for the year ended on, that last day, accompanied by
(i) the opinion, without material qualification, of KPMG LLP or other firm of
nationally-recognized independent certified public accountants reasonably
acceptable to Determining Lenders, based on an audit using generally accepted
auditing standards, that the Financials were prepared in accordance with GAAP
and present fairly, in all material respects, the Companies’ consolidated
financial condition and results of operations and (ii) a Compliance Certificate.
          (b) Quarterly Financials, Etc. Promptly after preparation but no later
than 45 days after the last day of each of the first three fiscal quarters of
Goodrich each year, Financials showing the Companies’ consolidated financial
condition and results of operations for that fiscal quarter and for the period
from the beginning of the current fiscal year to the last day of that fiscal
quarter, accompanied by a Compliance Certificate.
          (c) Reserve Report(s).
               (i) Borrower shall deliver to Administrative Agent and each
Lender no later than March 1 of each year during the term of this agreement,
engineering reports in form and substance acceptable to the Lenders prepared and
certified by Netherland, Sewell & Associates, Inc. or such other
nationally-recognized or regionally-recognized independent consulting petroleum
engineers acceptable to the Lenders setting forth (A) the proven producing,
non-producing and undeveloped oil and gas reserves (separately classified as
such) attributable to the Mineral Interests as of December 31 of the preceding
year, (B) the aggregate present value determined on the basis of stated pricing
assumptions, of the future net income with respect to

31



--------------------------------------------------------------------------------



 



such Mineral Interests, discounted at a stated per annum discount rate,
(C) projections of the annual rate of production, gross income and net income
with respect to such reserves and (D) information with respect to any “take or
pay,” “prepayment” and gas balancing liabilities of the Restricted Companies.
               (ii) Borrower shall deliver to Administrative Agent and each
Lender no later than September 1 of each year during the term of this agreement,
a supplement to the most recent year-end Reserve Report, satisfactory to
Administrative Agent, prepared by or under the supervision of the chief
petroleum engineer of Borrower and containing an update through June 30 of such
year of the information described in Subsection 8.1(c)(i)(A)-(D) to reflect
changes from the most recent year-end Reserve Report delivered pursuant to
Subsection 8.1(c)(i).
               (iii) Each of the reports provided pursuant to this Section shall
be submitted to Administrative Agent and each Lender together with a certificate
of a Responsible Officer certifying that such report is true and correct in all
material respects and stating the value of the Mortgaged Properties as a
percentage of all Mineral Interests based on the information contained therein
and demonstrating the percentage of the Total PV that the value of such
Mortgaged Properties represents in compliance with Section 8.19, and with
additional data as Administrative Agent or any Lender may reasonably request
concerning pricing, quantities of production from the Mortgaged Properties,
purchasers of production and engineering and geological data.
          (d) Production Information; Hedging Reports. Contemporaneously with
the delivery of each Compliance Certificate pursuant to Section 8.1(a) and (b),
a production and operations report for the relevant quarterly period in the form
of Exhibit A hereto, and a detailed summary of the material terms of each Swap
Agreement to which any Company is a party, in form and substance satisfactory to
Administrative Agent, and including, without limitation, the term, notional
amounts, fixed and floating prices and payors, credit support, and the current
mark-to-market value of each transaction and accompanied by copies of all
transaction confirmations, modifications or other documentation executed or
delivered in connection therewith during such quarterly period, each duly
completed and certified by a Responsible Officer.
          (e) Other Reports. Promptly after preparation and distribution,
accurate and complete copies of all reports and other material communications
about material financial matters or material corporate plans or projections by
or for any Company for distribution to any Tribunal or any existing or potential
creditor (i) including, without limitation, each Form 10-K, 10-Q, and S-8 filed
with the Securities and Exchange Commission but (ii) excluding (A) credit,
trade, and other reports prepared and distributed in the ordinary course of
business and (B) information otherwise furnished to Administrative Agent and
Lenders under this agreement. Promptly upon Administrative Agent’s request
therefor, copies of (i) any statements or other reports describing reserves,
future income or value attributable to any of the Mineral Interests and monthly
production reports filed with the Minerals Management Service by the operator of
any of the Mortgaged Properties, (ii) all material operating agreements, pooling
or unitization agreements, sales or processing contracts, restrictions,
preferential purchase right agreements, drilling and/or development agreements,
pipeline transportation agreements and other material

32



--------------------------------------------------------------------------------



 



agreements which pertain to the Mineral Interests, the operation thereof or the
disposition of production attributable thereto and (iii) all reports, forms and
other documents and data submitted by Borrower to the United States Department
of the Interior Bureau of Land Management Minerals Management Service, the
Louisiana Oil Conservation Commission, United States Department of Energy,
United States Federal Energy Regulatory Commission, the Texas Railroad
Commission or other Tribunal, concerning the operation of, drilling of wells on,
sale of production from, or the prices received for the sale of production from,
the Mineral Interests.
          (f) Employee Plans. As soon as possible and within 30 days after
Borrower knows that any event which would constitute a reportable event under
Section 4043(b) of Title IV of ERISA with respect to any Company’s employee
pension or other benefit plan subject to ERISA has occurred, or that the PBGC
has instituted or will institute proceedings under ERISA to terminate that plan,
deliver a certificate of a Responsible Officer of Borrower setting forth details
as to that reportable event and the action which the Companies propose to take
with respect to it, together with a copy of any notice of that reportable event
which may be required to be filed with the PBGC, or any notice delivered by the
PBGC evidencing its intent to institute those proceedings or any notice to the
PBGC that the plan is to be terminated, as the case may be. For all purposes of
this section, Borrower is deemed to have all knowledge or knowledge of all facts
attributable to the plan administrator under ERISA.
          (g) Other Notices. Promptly after Borrower has knowledge of, but in
any event prior to five days after the occurrence of any of the following
events, notice of (i) the existence and status of any Litigation that is
reasonably likely to be adversely determined and, if determined adversely to any
Company, would be a Material Adverse Event, (ii) any change in any material fact
or circumstance represented or warranted by any Company in any Loan Document,
(iii) a Default or Potential Default, specifying the nature thereof and what
action the Companies have taken, are taking, or propose to take or (iv) claims
made against any Restricted Company by any Person in excess of $100,000, other
than for accounts payable in the ordinary course of business.
          (h) Certificate of Responsible Officer—Total Debt. Upon (A) any change
to Total PV (whether pursuant to a scheduled redetermination, an additional
special redetermination or other adjustment pursuant to Section 2.6,
Section 8.18(c), Section 9.10(e) or otherwise) or (B) the incurrence of any Debt
of the types described in the definition of “Total Debt” by Borrower or any
other Restricted Company other than Borrowings under the Senior Revolving Credit
Agreement (as such term is defined therein), Borrower will promptly, but in any
event within fifteen (15) days after any such event, deliver to Administrative
Agent a certificate of a Responsible Officer setting forth the Total Debt and
the Total PV, both prior to and after giving effect to such event, and
demonstrating compliance with Section 10.1.
          (i) Other Information. Promptly when reasonably requested by
Administrative Agent or any Lender, such information (not otherwise required to
be furnished under this agreement) about any Company’s business affairs, assets,
and liabilities.
     Section 8.2 Use of Borrowing. Borrower shall use the proceeds of the
Borrowing only for the purposes represented in this agreement.

33



--------------------------------------------------------------------------------



 



     Section 8.3 Books and Records. Each Company shall maintain books, records,
and accounts necessary to prepare Financials in accordance with GAAP.
     Section 8.4 Inspections. Upon reasonable request, each Company shall allow
Administrative Agent or any Lender (or their respective Representatives) to
inspect any of its properties, to review reports, files, and other records and
to make and take away copies, to conduct tests or investigations, and to discuss
any of its affairs, conditions, and finances with its other creditors,
directors, officers, employees, or representatives from time to time, during
reasonable business hours. Any reviews and investigations shall be limited to
matters relevant to the present or future financial condition of the Companies
and their compliance with — or ability to comply with — the Loan Documents.
     Section 8.5 Taxes. Each Restricted Company shall promptly pay when due any
and all Taxes except Taxes that are being contested in good faith by lawful
proceedings diligently conducted, against which reserve or other provision
required by GAAP has been made, and in respect of which levy and execution of
any Lien has been and continues to be stayed.
     Section 8.6 Payment of Obligation. Each Restricted Company shall promptly
pay (or renew and extend) all of its material obligations as they become due
(unless the obligations are being contested in good faith by appropriate
proceedings).
     Section 8.7 Expenses. Within five (5) Business Days of demand by
Administrative Agent, Borrower shall pay (a) all costs, fees, and expenses paid
or incurred by Administrative Agent incident to any Loan Document (including,
without limitation, the reasonable fees and expenses of Administrative Agent’s
counsel in connection with the negotiation, preparation, delivery, and execution
of the Loan Documents and any related amendment, waiver, or consent), (b) all
other out-of-pocket costs and expenses paid or incurred by Administrative Agent
in connection with the normal, ongoing administration, of this agreement and the
other Loan Documents, including, without limitation, independent insurance
reviews, environmental assessments or third party engineering support and
(c) all reasonable costs and expenses incurred by Administrative Agent or any
Lender in connection with the enforcement of the obligations of any Restricted
Company under the Loan Documents or the exercise of any Rights under the Loan
Documents (including, without limitation, reasonable allocated costs of in-house
counsel, other reasonable attorneys’ fees, and court costs), all of which are
part of the Obligation, bearing interest, if not paid when due at the Default
Rate until paid.
     Section 8.8 Maintenance of Existence, Assets, and Business. Each Restricted
Company shall (a) except in connection with dispositions permitted under
Section 9.10 and mergers and consolidations permitted under Section 9.11,
maintain its corporate existence and good standing in its state of incorporation
as of the Closing Date and (b) (i) maintain its authority to transact business
and good standing in all other states where required or necessary for its
business, (ii) maintain all licenses, permits, and franchises (including,
without limitation, Environmental Permits) necessary for its business and
(iii) keep all of its assets that are useful in and necessary to its business in
good working order and condition (ordinary wear and tear excepted) and make all
necessary repairs and replacements.

34



--------------------------------------------------------------------------------



 



     Section 8.9 Insurance. Each Restricted Company shall, at its cost and
expense, maintain with financially sound, responsible, and reputable insurance
companies or associations — or, as to workers’ compensation or similar
insurance, with an insurance fund or by self-insurance authorized by the
jurisdictions in which it operates — insurance concerning its properties and
businesses against casualties, risks and contingencies and of types and in
amounts (and with co-insurance and deductibles) as is customary in the case of
similar businesses. Each such policy of insurance shall name Administrative
Agent as an additional insured and loss payee thereunder and shall be
non-cancelable except upon thirty (30) days prior written notice to
Administrative Agent.
     Section 8.10 Environmental Matters. Each Restricted Company shall
(a) operate and manage its businesses, processes, and other activities in
compliance with all Environmental Laws, Environmental Permits, and Environmental
Indemnity Agreements and in a manner to avoid incurring Environmental
Liabilities, to prevent any Release of Hazardous Substances, and to minimize the
risk of loss or damage in the event of any Release of Hazardous Substances,
(b) keep each Environmental Indemnity Agreement in full force and effect
according to its terms, take all steps that may be necessary or appropriate to
timely assert and receive payment or all claims under it, and (to the extent
that the material remediation or indemnity protections or benefits provided by
it would be jeopardized) not consent to any modification or amendment of any
Environmental Indemnity Agreement or waive, compromise, settle, or otherwise
release or discharge any obligation or indemnity of any indemnitor or other
obligor under it and (c) continuously and diligently carry out such removal,
remedial, or other response actions as may be necessary or appropriate (i) in
respect of each matter (whether or not disclosed on Schedule 7.11) that
constitutes non-compliance with any Environmental Law and (ii) to prevent or
minimize potential Environmental Liabilities from any of those matters (whether
or not disclosed on Schedule 7.11) or any Release of Hazardous Substances.
     Section 8.11 Subsidiaries. In respect of each present and future Restricted
Company (whether as a result of acquisition, creation, or otherwise), Borrower
shall promptly and fully cause (a) such Restricted Company to guarantee the
Obligation as required by Section 5.1, (b) the Equity Interests of such
Restricted Company to become subject to Lender Liens pursuant to Collateral
Documents in form and substance satisfactory to Administrative Agent (and in
connection therewith, Borrower shall cause the delivery of original stock
certificates evidencing the Equity Interests of such Restricted Company,
together with an appropriate undated stock powers for each certificate duly
executed in blank by the registered owner thereof), (c) the other Properties of
such Restricted Company to become subject to Lender Liens as required by
Section 5.2 pursuant to Collateral Documents in form and substance satisfactory
to Administrative Agent and (d) such Restricted Company to otherwise be in
compliance with Article V.
     Section 8.12 Indemnification.
          (a) BORROWER AND (PURSUANT TO ITS GUARANTY) EACH OTHER RESTRICTED
COMPANY SHALL, JOINTLY AND SEVERALLY INDEMNIFY ADMINISTRATIVE AGENT, ARRANGER
AND LENDERS AND THEIR RESPECTIVE PARENTS, SUBSIDIARIES, DIRECTORS, OFFICERS,
EMPLOYEES, REPRESENTATIVES, AGENTS, SUCCESSORS, ASSIGNS, AND ATTORNEYS
(COLLECTIVELY, THE “INDEMNIFIED PARTIES”), PROTECT AND DEFEND (WITH

35



--------------------------------------------------------------------------------



 



COUNSEL ACCEPTABLE TO DETERMINING LENDERS) AGAINST, HOLD THEM HARMLESS FROM AND
AGAINST, AND ON DEMAND PAY OR REIMBURSE THEM FOR ANY AND ALL LIABILITIES,
OBLIGATION, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS, AND
PROCEEDINGS AND ALL COSTS, EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL
REASONABLE ATTORNEYS’ FEES AND LEGAL EXPENSES WHETHER OR NOT SUIT IS BROUGHT),
AND DISBURSEMENTS OF ANY KIND OR NATURE (THE “INDEMNIFIED LIABILITIES”) THAT MAY
AT ANY TIME BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE INDEMNIFIED
PARTIES, IN ANY WAY RELATING TO OR ARISING OUT OF (i) ANY LOAN DOCUMENT,
(ii) ANY TRANSACTION CONTEMPLATED BY ANY LOAN DOCUMENT, (iii) ANY COLLATERAL,
(iv) ANY REAL PROPERTY (INCLUDING, WITHOUT LIMITATION, THE LEASES AND MINERAL
INTERESTS) OR OIL AND GAS PROPERTY, (v) ANY ENVIRONMENTAL LIABILITY IN ANY WAY
RELATED TO ANY COMPANY, PREDECESSOR, COLLATERAL, REAL PROPERTY (INCLUDING,
WITHOUT LIMITATION, THE LEASES AND MINERAL INTERESTS) OIL AND GAS PROPERTY, OR
ANY ACT, OMISSION, STATUS, OWNERSHIP, OR OTHER RELATIONSHIP, CONDITION, OR
CIRCUMSTANCE CONTEMPLATED BY, CREATED UNDER, OR ARISING PURSUANT TO OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR (vi) ANY INDEMNIFIED PARTY’S SOLE OR
CONCURRENT ORDINARY NEGLIGENCE.
          (b) THE FOREGOING PROVISIONS (i) ARE NOT LIMITED IN AMOUNT, EVEN IF
THAT AMOUNT EXCEEDS THE AMOUNT OF THE OBLIGATION, (ii) INCLUDE, WITHOUT
LIMITATION, REASONABLE FEES AND EXPENSES OF ATTORNEYS AND OTHER COSTS OR
EXPENSES OF LITIGATION OR OF PREPARING FOR LITIGATION, DAMAGES OR INJURY TO
PERSONS, PROPERTY, OR NATURAL RESOURCES ARISING UNDER ANY STATUTORY OR COMMON
LAW, PUNITIVE DAMAGES, FINES, AND OTHER PENALTIES, AND LOSS OF VALUE OF ANY REAL
PROPERTY OR COLLATERAL, (iii) ARE NOT AFFECTED BY ANY ACT OR OMISSION OF ANY
TRIBUNAL OR OTHER THIRD PARTY, OR THE SOURCE OR ORIGIN OF ANY HAZARDOUS
SUBSTANCE AND (iv) ARE NOT AFFECTED BY ANY INDEMNIFIED PARTY’S INVESTIGATION,
ACTUAL OR CONSTRUCTIVE KNOWLEDGE, COURSE OF DEALING, OR WAIVER.
          (c) However, no Indemnified Party has the right to be indemnified
under the Loan Documents for its own fraud, gross negligence, or willful
misconduct.
          (d) The provisions of and undertakings and indemnification in this
section survive the foreclosure of any Lender Lien or any transfer in lieu of
that foreclosure, the sale or other transfer of any Collateral or real property
to any Person, the satisfaction of the obligation, the termination of the Loan
Documents, and the release of any or all Lender Liens.
     Section 8.13 Operations and Properties. Each Company will act prudently and
in accordance with customary industry standards in managing or operating its
assets, properties, business and investments. Each Company will keep in good
working order and condition, ordinary wear and tear excepted, all of its assets
and properties which are necessary to the

36



--------------------------------------------------------------------------------



 



conduct of its business, including without limitation all wells and equipment
necessary or useful in the operation of the Mineral Interests.
     Section 8.14 Leases. Each Company will pay and discharge promptly, or cause
to be paid and discharged promptly, all rentals, delay rentals, royalties,
overriding royalties, payments out of production and other indebtedness or
obligations accruing under, and perform or cause to be performed each and every
act, matter or thing required by each and all of, the Leases and all other
agreements and contracts constituting or affecting the Mineral Interests, and do
all other things necessary to keep unimpaired its rights thereunder and prevent
any forfeiture thereof or default thereunder, and operate or cause to be
operated such properties in a diligent, careful and efficient manner and in
compliance with all applicable proration and conservation laws and all
applicable rules and regulations of every Tribunal, whether state, federal,
municipal or other jurisdiction, from time to time constituted to regulate the
development and operations of oil and gas properties and the production and sale
of oil, gas and other hydrocarbons therefrom.
     Section 8.15 Development and Maintenance. Each Company will explore,
develop and maintain (or cause to be explored, developed and maintained) the
Leases, wells, units and acreage to which the Mineral Interests pertain in a
prudent manner, and as may be reasonably necessary for the prudent and
economical operation of (and in an effort to maximize the production capacity of
and ultimate recovery of hydrocarbons from) such Leases, wells, units and
acreage.
     Section 8.16 Maintenance of Liens. Each Company shall perform all such acts
and execute all such documents as Administrative Agent may reasonably request in
order to enable Administrative Agent to report, file and record every instrument
that Administrative Agent may deem necessary in order to perfect and maintain
the Lender Liens in the Mortgaged Properties and otherwise to preserve and
protect the rights of Administrative Agent and the Lenders in and to the
Collateral.
     Section 8.17 Farmout Agreement. Borrower shall cause the “Farmor” under the
Farmout Agreement to deliver to Borrower each assignment earned under the
Farmout Agreement in recordable form in the time and manner provided for in the
Farmout Agreement, but in no event later than 45 days after such assignment has
been earned under the Farmout Agreement. Contemporaneously with the receipt of
any such assignment, Borrower shall notify Administrative Agent of its receipt
thereof and cause such assignment to be duly and properly recorded and the
interests subject of such assignment to be subject to Lender Liens pursuant to
documentation in form and substance satisfactory to Administrative Agent.
     Section 8.18 Title Information.
          (a) On or before the delivery to Administrative Agent and Lenders of
each Reserve Report required by Section 8.1(c), Borrower will deliver title
information in form and substance reasonably acceptable to Administrative Agent
so that Administrative Agent shall be satisfied with the status of title to at
least 80% of the value of the proved Mineral Interests evaluated by such Reserve
Report.

37



--------------------------------------------------------------------------------



 



          (b) If Borrower has provided title information for additional Mineral
Interests under Section 8.18(a), Borrower shall, within 60 days of notice from
Administrative Agent that material title defects or exceptions exist with
respect to such additional Mineral Interests, either (i) cure any such material
title defects or exceptions (including defects or exceptions as to priority)
which are not permitted by Section 9.4 raised by such information,
(ii) substitute acceptable Mortgaged Properties with no material title defects
or exceptions except for Permitted Liens having an equivalent value or
(iii) deliver title information in form and substance acceptable to
Administrative Agent so that Administrative Agent shall be satisfied with the
status of title to at least 80% of the value of the proved Mineral Interests
evaluated by such Reserve Report.
          (c) If Borrower is unable to cure any material title defect requested
by Administrative Agent or Lenders to be cured within the 60-day period or
Borrower does not comply with the requirements to provide acceptable title
information to the Mineral Interests evaluated in the most recent Reserve
Report, such default shall not be a Potential Default, but instead
Administrative Agent and/or the Determining Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by Administrative Agent or Lenders. To the extent
that any material title defect exists with respect to any Mortgaged Property
after the 60-day period has elapsed, Administrative Agent may send a notice to
Borrower and Lenders that the then outstanding Total PV shall be reduced by an
amount as determined by the Determining Lenders. This new Total PV shall become
effective immediately after receipt of such notice.
     Section 8.19 Additional Collateral. In connection with each redetermination
of the Total PV, Borrower shall review the Reserve Report and the list of
current Mortgaged Properties (as described in Section 8.1(c)(iii)) to ascertain
whether the Mortgaged Properties represent at least 80% of the total value of
the proved Mineral Interests evaluated in the most recently completed Reserve
Report after giving effect to exploration and production activities,
acquisitions, dispositions and production. In the event that the Mineral
Interests do not represent at least 80% of such total value, then Borrower
shall, and shall cause the Restricted Companies to, grant, within thirty
(30) days of delivery of the certificate required under Section 8.1(c)(iii), to
Administrative Agent as security for the Obligation a Lender Lien on additional
Mineral Interests not already subject to a Lien of the Collateral Documents such
that after giving effect thereto, the Mortgaged Properties will represent at
least 80% of such total value. All such Liens will be created and perfected by
and in accordance with the provisions of deeds of trust, security agreements and
financing statements or other Collateral Documents, all in form and substance
satisfactory to Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.
     Section 8.20 Property Descriptions. Within 45 days after the Closing Date
the Borrower agrees to deliver to the Agent lease descriptions and well exhibits
of the Mortgaged Properties in such detail as the Agent may reasonably request
for filing with the mortgages on the Mortgaged Properties.

38



--------------------------------------------------------------------------------



 



ARTICLE IX
NEGATIVE COVENANTS
     Until the Obligation has been fully paid and performed, Borrower covenants
and agrees with Administrative Agent and Lenders that, without first obtaining
Administrative Agent’s written notice of Determining Lenders’ consent to the
contrary:
     Section 9.1 Payroll Taxes. No Company may use any proceeds of the Borrowing
to pay the wages of employees unless a timely payment to or deposit with the
United States of America of all amounts of Tax required to be deducted and
withheld with respect to such wages is also made.
     Section 9.2 Debt. No Restricted Company may:
          (a) Have any Debt except Permitted Debt.
          (b) Pay or cause to be paid any principal of, or any interest on, any
of its Debt except (i) the Obligation, (ii) scheduled payments (but not
prepayments) of any of its other Permitted Debt if, in each case, no Default or
Potential Default exists.
     Section 9.3 Letters of Credit. No Restricted Company may have issued for
its account — or otherwise become obligated for any reimbursement obligations
for — any letter of credit except letters of credit under the Senior Revolving
Loan Documents.
     Section 9.4 Liens. No Restricted Company may (a) create, incur, or suffer
or permit to be created or incurred or to exist any Lien upon any of its assets
(provided that applicable Permitted Liens may exist, however, no intention to
subordinate the second priority Lien granted in favor of Administrative Agent
for the benefit of Lenders is to be hereby implied or expressed by the permitted
existence of such Permitted Liens) or (b) enter into or permit to exist any
arrangement or agreement that directly or indirectly prohibits any Restricted
Company from creating or incurring any Lien on any of its assets except the Loan
Documents.
     Section 9.5 Employee Plans. No Restricted Company may permit any of the
events or circumstances described in Section 7.12 to exist or occur.
     Section 9.6 Transactions with Affiliates. No Restricted Company may enter
into any material transaction with any of its Affiliates except (a) those
described on Schedule 7.15, (b) transactions between one or more Restricted
Companies, (c) transactions permitted under Section 9.8 and (d) transactions in
the ordinary course of business and upon fair and reasonable terms not
materially less favorable than it could obtain or could become entitled to in an
arm’s-length transaction with a Person that was not its Affiliate.
     Section 9.7 Compliance with Laws and Documents. No Restricted Company may
(a) violate the provisions of any Laws (including, without limitation,
Environmental Laws) applicable to it or of any material agreement to which it is
a party if that violation alone, or when aggregated with all other violations,
would be a Material Adverse Event, (b) violate in any material respect any
provision of its charter or bylaws or (c) repeal, replace, or amend any
provision of its charter or bylaws if that action would be a Material Adverse
Event.

39



--------------------------------------------------------------------------------



 



     Section 9.8 Loans, Advances, and Investments. No Restricted Company may
make any loan, advance, extension of credit, or capital contribution to, make
any investment in, or purchase or commit to purchase any stocks or other
securities or evidences of Debt of, or interests in, any other Person except
those described on Schedule 9.8.
     Section 9.9 Distributions.
          (a) Distributions. No Restricted Company may declare, make, or pay any
Distribution except Distributions paid in the form of additional common stock,
and distributions to any other Restricted Company; provided, however, that, so
long as no Potential Default or Borrowing Base Deficiency exists or would result
therefrom, (i) Goodrich may make regularly scheduled interest payments, in cash,
on the Convertible Notes, and (ii) Goodrich may pay regularly scheduled
dividends, in cash, on the Existing Preferred Stock.
          (b) Redemption of Convertible Notes; Amendment of Indenture. Borrower
will not, and will not permit any Restricted Company to: (i) call, make, or
offer to make any optional or voluntary prepayment of the Convertible Notes in
cash, (ii) convert the Convertible Notes into Equity Interests other than common
stock or preferred stock, (iii) exchange the Convertible Notes for securities
having a maturity date prior to the Termination Date, or (iv) amend, modify,
waive or otherwise consent or agree to any material amendment, modification or
waiver to the indenture governing the Convertible Notes (other than any such
that resulted in additional cash payments by the Borrower or any Restricted
Company after the Termination Date); provided that the foregoing shall not
prohibit the execution of supplemental agreements to add guarantors if required
by the terms thereof provided that any such guarantor also guarantees the
Obligation pursuant to a written guaranty in form and substance satisfactory to
Administrative Agent and each of Borrower and such guarantor otherwise complies
with Section 5.1.
     Section 9.10 Disposition of Assets. No Restricted Company may sell, assign,
lease, transfer, or otherwise dispose of any of its assets except (a) sales and
dispositions of oil and gas production in the ordinary course of business for a
fair and adequate consideration, (b) sales of assets which are obsolete or are
no longer in use and which are not significant to the continuation of that
Restricted Company’s business, (c) sales and dispositions from any Restricted
Company to any other Restricted Company, (d) dispositions of equipment where
substantially similar equipment has been or is being acquired, (e) sales or
other dispositions of Mineral Interests or any interest therein or Subsidiaries
owning Mineral Interests; provided that (i) 100% of the consideration received
in respect of such sale or other disposition shall be cash, (ii) the
consideration received in respect of such sale or other disposition shall be
equal to or greater than the fair market value of the Mineral Interest, interest
therein or Subsidiary subject of such sale or other disposition (as reasonably
determined by the board of directors of Borrower and, if requested by
Administrative Agent, Borrower shall deliver a certificate of a Responsible
Officer of Borrower certifying to that effect), (iii) if such sale or other
disposition of Mineral Interest or Subsidiary owning Mineral Interests included
in the most recently delivered Reserve Report during any period between two
successive scheduled redetermination dates has a fair market value (as
determined by Administrative Agent), individually or in the aggregate, in excess
of $10,000,000, the Total PV shall be reduced, effective immediately upon such
sale or disposition, by an amount equal to the value, if any, assigned such
Property as determined by Determining

40



--------------------------------------------------------------------------------



 



Lenders and (iv) if any such sale or other disposition is of a Subsidiary owning
Mineral Interests, such sale or other disposition shall include all the Equity
Interests of such Subsidiary and (f) dispositions of other assets not regulated
by Section 9.10(a) through (e) for an aggregate consideration not to exceed, in
any fiscal year, $2,500,000.00.
     Section 9.11 Mergers, Consolidations, and Dissolutions. No Restricted
Company may merge or consolidate with any other Person or dissolve except:
          (a) if no Default or Potential Default exists or will exist as a
result of it, any merger or consolidation between Restricted Companies (so long
as, if Borrower is involved, it is the survivor); and
          (b) dissolution of any Subsidiary of a Restricted Company if
substantially all of its assets have been conveyed to any Restricted Company.
     Section 9.12 Assignment. No Restricted Company may assign or transfer any
of its Rights, duties, or obligations under any of the Loan Documents.
     Section 9.13 Fiscal Year and Accounting Methods. No Restricted Company may
change its fiscal year for accounting purposes or any material aspect of its
method of accounting except (a) for changes which do not affect, change or alter
the calculation of any of the financial or accounting terms (or any component
thereof) described in any of the financial covenants provided in Article X of
this agreement or (b) to conform any new Subsidiary’s accounting methods to
Goodrich’s accounting methods.
     Section 9.14 New Businesses. No Restricted Company may engage in any
business except the businesses in which it is presently engaged and any other
reasonably related business.
     Section 9.15 Government Regulations. No Restricted Company may conduct its
business in a way that it becomes regulated under the Investment Company Act of
1940, as amended, or the Public Utility Holding Company Act of 1935, as amended.
     Section 9.16 Strict Compliance. No Restricted Company may indirectly do
anything that it may not directly do under any covenant in any Loan Document.
     Section 9.17 Alteration of Material Agreements. No Restricted Company will
consent to or permit any material alterations, amendments, modifications,
releases, waivers or terminations of any material agreement to which it is a
party.
     Section 9.18 Operating Agreements. No Restricted Company shall enter into
any operating agreement or material amendment of any existing operating
agreement after the date hereof covering any of the Mortgaged Properties, except
for those containing terms .and provisions customary in the industry consistent
with past practice and with respect to which prompt written notice thereof is
given to Administrative Agent.
     Section 9.19 Burdensome Contracts. No Restricted Company shall enter into,
become bound by, or subject the Mortgaged Properties to any contract or
agreement which is

41



--------------------------------------------------------------------------------



 



burdensome on any Restricted Company or materially and adversely affects the
operation of the Mortgaged Properties.
     Section 9.20 Anti-Layering. Notwithstanding anything to the contrary
contained herein, Borrower will not, and will not permit any Restricted Company
to, incur, create, assume or suffer to exist any Debt if such Debt is
subordinate or junior in ranking in right of payment to the Senior Revolving
Credit Agreement, unless such Debt is expressly subordinated in right of payment
to the obligations under this agreement.
ARTICLE X
FINANCIAL COVENANTS
     Until the Obligation has been fully paid and performed, Borrower covenants
and agrees with Administrative Agent and Lenders that, without first obtaining
Administrative Agent’s written notice of Determining Lenders’ consent to the
contrary, it may not directly or indirectly permit:
     Section 10.1 Asset Coverage Ratio. The ratio of Companies’ Total PV to
Companies’ Total Debt (excluding the Convertible Notes) to ever be less than 1.5
to 1.0.
     Section 10.2 Total Debt to EBITDAX Ratio. The ratio of Total Debt of the
Companies (excluding the Convertible Notes) as of such time to EBITDAX for the
four fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are available
to be greater than 3.0 to 1.0.
     Section 10.3 EBITDAX to Interest Expense. The ratio of EBITDAX of the
Companies as of such time to Interest Expense, each for the most recent period
of four fiscal quarters for which financial statements are available to be less
than 3.0 to 1.0.
ARTICLE XI
DEFAULT
     The term “Default” means the occurrence of any one or more of the
following:
     Section 11.1 Payment of Obligation. Borrower’s failure or refusal to pay
(a) any principal due hereunder or (b) any other part of the Obligation on or
before one Business Day after the date due.
     Section 11.2 Covenants. Any Company’s failure or refusal to punctually and
properly perform, observe, and comply with any covenant (other than covenants to
pay the Obligation) applicable to it:
          (a) In Section 8.1(f), Section 8.2, Section 8.17, Section 8.19,
Article IX or Article X; or
          (b) In any other provision of any Loan Document, and that failure or
refusal continues for fifteen (15) days after the earlier of either any Company
knowing of it or any Company is notified of it by Administrative Agent or any
Lender.

42



--------------------------------------------------------------------------------



 



     Section 11.3 Debtor Relief. Any Restricted Company (a) is not Solvent,
(b) fails to pay its Debts generally as they become due, (c) voluntarily seeks,
consents to, or acquiesces in the benefit of any Debtor Relief Law or
(d) becomes a party to or is made the subject of any proceeding provided for by
any Debtor Relief Law — except as a creditor or claimant — that could suspend or
otherwise adversely affect the Rights of Administrative Agent or any Lender
granted in the Loan Documents (unless, if the proceeding is involuntary, the
applicable petition is dismissed within 60 days after its filing).
     Section 11.4 Judgments and Attachments. Where the amounts in controversy or
of any judgments, as the case may be, exceed — from and after the date of this
agreement and individually or collectively for all of the Restricted Companies —
$1,000,000, the Restricted Companies fail (a) to have discharged, within 60 days
after its commencement, any attachment, sequestration, or similar proceeding
against any assets of any Restricted Company or (b) to pay any money judgment
against any Restricted Company within ten days before the date on which any
Restricted Company’s assets may be lawfully sold to satisfy that judgment.
     Section 11.5 Government Action. Where the fair value of the assets involved
exceed — from and after the date of this agreement and individually or
collectively for all of the Restricted Companies — $1,000,000, (a) a final
non-appealable order is issued by any Tribunal (including, but not limited to,
the United States Justice Department) seeking to cause any Company to divest a
significant portion of its assets under any antitrust, restraint of trade,
unfair competition, industry regulation, or similar Laws or (b) any Tribunal
condemns, seizes, or otherwise appropriates, or takes custody or control of all
or any substantial portion of any Restricted Company’s assets.
     Section 11.6 Misrepresentation. Any representation or warranty made by any
Company in any Loan Document at any time proves to have been materially
incorrect when made.
     Section 11.7 Change of Control. Any Change of Control occurs.
     Section 11.8 Other Funded Debt. In respect of any Funded Debt (other than
the Obligation) (a) any Restricted Company fails to make any payment when due
beyond any applicable grace or cure period, or (b) any default or other event or
condition occurs or exists beyond the applicable grace or cure period, the
effect of which is to cause or to permit any holder of that Funded Debt to cause
— whether or not it elects to cause — any of that Funded Debt to become due
before its stated maturity or regularly scheduled payment dates or (c) any of
that Funded Debt is declared to be due and payable or required to be prepaid by
any Restricted Company before its stated maturity.
     Section 11.9 SEC Reporting Requirements. Any Restricted Company fails to
comply with any applicable reporting requirements of the Securities Exchange Act
of 1934, as amended, for which the failure to report would constitute a Material
Adverse Event.
     Section 11.10 Validity and Enforceability. Once executed, this agreement,
any Note, any Guaranty, any Collateral Document ceases to be in full force and
effect in any material respect or is declared to be null and void or its
validity or enforceability is contested in writing by any Restricted Company
party to it or any Restricted Company party to it denies in writing

43



--------------------------------------------------------------------------------



 



that it has any further liability or obligations under it except in accordance
with that document’s express provisions or as the appropriate parties under
Section 14.8 below may otherwise agree in writing.
     Section 11.11 Intercreditor Agreement. The Intercreditor Agreement, after
delivery thereof shall for any reason, except to the extent permitted by the
terms thereof, cease to be in full force and effect and valid, binding and
enforceable in accordance with its terms against Borrower or any party thereto
or holder of the Debt subordinated thereby or shall be repudiated by any of
them, or cause the payment of the obligations of the Borrowing to be senior or
pari passu in right to the payment of obligations of the Senior Revolving Credit
Agreement, or any payment by Borrower or any guarantor in violation of the terms
of the Intercreditor Agreement.
ARTICLE XII
RIGHTS AND REMEDIES
     Section 12.1 Remedies Upon Default.
          (a) Debtor Relief. If a Default exists under Section 11.3, the
commitment to extend credit under this agreement automatically terminates, the
entire unpaid balance of the Obligation automatically becomes due and payable
without any action of any kind whatsoever.
          (b) Other Defaults. If any Default exists, subject to the terms of
Section 13.5(b), Administrative Agent may (with the consent of, and must, upon
the request of, Determining Lenders), do any one or more of the following:
(i) If the maturity of the Obligation has not already been accelerated under
Section 12.1(a), declare the entire unpaid balance of all or any part of the
Obligation immediately due and payable, whereupon it is due and payable,
(ii) terminate the commitments of Lenders to extend credit under this agreement,
(iii) reduce any claim to judgment, and (iv) exercise any and all other legal or
equitable Rights afforded by the Loan Documents, by applicable Laws, or in
equity.
          (c) Offset. If a Default exists, to the extent permitted by applicable
Law, each Lender may exercise the Rights of offset and banker’s lien against
each and every account and other property, or any interest therein, which any
Restricted Company may now or hereafter have with, or which is now or hereafter
in the possession of, that Lender to the extent of the full amount of the
Obligation owed to that Lender.
          (d) Production Proceeds. Notify any and all purchasers of production
and take all other actions specified in Section 5.3 of this agreement.
     Section 12.2 Company Waivers. To the extent permitted by Law, Borrower and
(pursuant to its Guaranty) each other Restricted Company waives presentment and
demand for payment, protest, notice of intention to accelerate, notice of
acceleration, and notice of protest and nonpayment, and agrees that its
liability with respect to all or any part of the Obligation is not affected by
any renewal or extension in the time of payment of all or any part of the
Obligation, by any indulgence, or by any release or change in any security for
the payment of all or any part of the Obligation.

44



--------------------------------------------------------------------------------



 



     Section 12.3 Performance by Administrative Agent. If any Company’s
covenant, duty, or agreement is not performed in accordance with the terms of
the Loan Documents, Administrative Agent may, while a Default exists, at its
option (but subject to the approval of Determining Lenders), perform or attempt
to perform that covenant, duty, or agreement on behalf of that Company (and any
amount expended by Administrative Agent in its performance or attempted
performance is payable by the Companies, jointly and severally, to
Administrative Agent on demand, becomes part of the Obligation, and bears
interest at the Default Rate from the date of Administrative Agent’s expenditure
until paid). However, Administrative Agent does not assume and shall never have,
except by its express written consent, any liability or responsibility for the
performance of any Company’s covenants, duties, or agreements.
     Section 12.4 Not in Control. Nothing in any Loan Documents gives or may be
deemed to give to Administrative Agent or any Lender the Right to exercise
control over any Company’s Real Property (including, without limitation, the
Leases and the Mineral Interests), other assets, affairs, or management or to
preclude or interfere with any Company’s compliance with any Law or require any
act or omission by any Company that may be harmful to Persons or property. Any
“Material Adverse Event” or other materiality or substantiality qualifier of any
representation, warranty, covenant, agreement, or other provision of any Loan
Document is included for credit documentation purposes only and does not imply
or be deemed to mean that Administrative Agent or any Lender acquiesces in any
non-compliance by any Company with any Law, document, or otherwise or does not
expect the Companies to promptly, diligently, and continuously carry out all
appropriate removal, remediation, compliance, closure, or other activities
required or appropriate in accordance with all Environmental Laws.
Administrative Agent’s and Lenders’ power is limited to the Rights provided in
the Loan Documents. All of those Rights exist solely — and may be exercised in
manner calculated by Administrative Agent or Lenders in their respective good
faith business judgment — to preserve and protect the Collateral and to assure
payment and performance of the Obligation.
     Section 12.5 Course of Dealing. The acceptance by Administrative Agent or
Lenders of any partial payment on the Obligation is not a waiver of any Default
then existing. No waiver by Administrative Agent, Determining Lenders, or
Lenders of any Default is a waiver of any other then-existing or subsequent
Default. No delay or omission by Administrative Agent, Determining Lenders, or
Lenders in exercising any Right under the Loan Documents impairs that Right or
is a waiver thereof or any acquiescence therein, nor will any single or partial
exercise of any Right preclude other or further exercise thereof or the exercise
of any other Right under the Loan Documents or otherwise.
     Section 12.6 Cumulative Rights. All Rights available to Administrative
Agent, Determining Lenders, and Lenders under the Loan Documents are cumulative
of and in addition to all other Rights granted to Administrative Agent,
Determining Lenders, and Lenders at law or in equity, whether or not the
Obligation are due and payable and whether or not Administrative Agent,
Determining Lenders, or Lenders have instituted any suit for collection,
foreclosure, or other action in connection with the Loan Documents.
     Section 12.7 Application of Proceeds. Any and all proceeds ever received by
Administrative Agent or Lenders from the exercise of any Rights pertaining to
the Obligation shall be applied to the Obligation according to Article III.

45



--------------------------------------------------------------------------------



 



     Section 12.8 Certain Proceedings. Borrower shall promptly execute and
deliver, or cause the execution and delivery of, all applications, certificates,
instruments, registration statements, and all other documents and papers
Administrative Agent or Determining Lenders reasonably request in connection
with the obtaining of any consent, approval, registration (other than securities
Law registrations), qualification, permit, license, or authorization of any
Tribunal or other Person necessary or appropriate for the effective exercise of
any Rights under the Loan Documents. Because Borrower agrees that Administrative
Agent’s and Determining Lenders’ remedies at Law for failure of Borrower to
comply with the provisions of this section would be inadequate and that failure
would not be adequately compensable in damages, Borrower agrees that the
covenants of this section may be specifically enforced.
     Section 12.9 Expenditures by Lenders. Any sums spent by Administrative
Agent or any Lender in the exercise of any Right under any Loan Document is
payable by the Companies to Administrative Agent within five Business Days after
demand, becomes part of the Obligation, and bears interest at the Default Rate
from the date spent until the date repaid.
     Section 12.10 Diminution in Value of Collateral. Neither Administrative
Agent nor any Lender has any liability or responsibility whatsoever for any
diminution in or loss of value of any collateral now or in the future securing
payment or performance of any of the Obligation (other than diminution in or
loss of value caused by its own gross negligence or willful misconduct).
ARTICLE XIII
ADMINISTRATIVE AGENT AND LENDERS
     Section 13.1 Administrative Agent.
          (a) Appointment. Each Lender appoints Administrative Agent (and
Administrative Agent accepts appointment) as its nominee and agent, in its name
and on its behalf: (i) To act as its nominee and on its behalf in and under all
Loan Documents, (ii) to arrange the means whereby its funds are to be made
available to Borrower under the Loan Documents, (iii) to take any action that it
properly requests under the Loan Documents (subject to the concurrence of other
Lenders as may be required under the Loan Documents), (iv) to receive all
documents and items to be furnished to it under the Loan Documents, (v) to be
the secured party, mortgagee, beneficiary, recipient, and similar party in
respect of any collateral for the benefit of Lenders, (vi) to promptly
distribute to it all material information, requests, documents, and items
received from Borrower under the Loan Documents, (vii) to promptly distribute to
it its ratable part of each payment or prepayment (whether voluntary, as
proceeds of collateral upon or after foreclosure, as proceeds of insurance
thereon, or otherwise) in accordance with the terms of the Loan Documents and
(viii) to deliver to the appropriate Persons requests, demands, approvals, and
consents received from it. However, Administrative Agent may not be required to
take any action that exposes it to personal liability or that is contrary to any
Loan Document or applicable Law.
          (b) Successor. Administrative Agent may voluntarily resign as
Administrative Agent hereunder upon thirty (30) days notice to Borrower and
Lenders. If the initial or any successor Administrative Agent ever resigns, then
Determining Lenders shall (which, if no Default or Potential Default exists, is
subject to Borrower’s approval that may not

46



--------------------------------------------------------------------------------



 



be unreasonably withheld) appoint the successor Administrative Agent from among
Lenders (other than the resigning Administrative Agent). If Determining Lenders
fail to appoint a successor Administrative Agent within thirty (30) days after
the resigning Administrative Agent has given notice of resignation, then the
resigning Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent, which must be a commercial bank having a combined capital
and surplus of at least $1,000,000,000 (as shown on its most recently published
statement of condition). Upon its acceptance of appointment as successor
Administrative Agent, the successor Administrative Agent succeeds to and becomes
vested with all of the Rights of the prior Administrative Agent, and the prior
Administrative Agent is discharged from its duties and obligations of
Administrative Agent under the Loan Documents, and each Lender shall execute the
documents that any Lender, the resigning Administrative Agent, or the successor
Administrative Agent reasonably request to reflect the change. After any
Administrative Agent’s resignation as Administrative Agent under the Loan
Documents, the provisions of this section inure to its benefit as to any actions
taken or not taken by it while it was Administrative Agent under the Loan
Documents.
          (c) Rights as Lender. Administrative Agent, in its capacity as a
Lender, has the same Rights under the Loan Documents as any other Lender and may
exercise those Rights as if it were not acting as Administrative Agent. The term
“Lender”, unless the context otherwise indicates, includes Administrative Agent.
Administrative Agent’s resignation does not impair or otherwise affect any
Rights that it has or may have in its capacity as an individual Lender. Each
Lender and Borrower agree that Administrative Agent is not a fiduciary for
Lenders or for Borrower but is simply acting in the capacity described in this
agreement to alleviate administrative burdens for Borrower and Lenders, that
Administrative Agent has no duties or responsibilities to Lenders or Borrower
except those expressly set forth in the Loan Documents, and that Administrative
Agent in its capacity as a Lender has the same Rights as any other Lender.
          (d) Other Activities. Administrative Agent or any Lender may now or in
the future be engaged in one or more loan, letter of credit, leasing, or other
financing transactions with Borrower, act as trustee or depositary for Borrower,
or otherwise be engaged in other transactions with Borrower (collectively, the
“other activities”) not the subject of the Loan Documents. Without limiting the
Rights of Lenders specifically set forth in the Loan Documents, neither
Administrative Agent nor any Lender is responsible to account to the other
Lenders for those other activities, and no Lender shall have any interest in any
other Lender’s activities, any present or future guaranties by or for the
account of Borrower that are not contemplated by or included in the Loan
Documents, any present or future offset exercised by Administrative Agent or any
Lender in respect of those other activities, any present or future property
taken as security for any of those other activities, or any property now or
hereafter in Administrative Agent’s or any other Lender’s possession or control
that may be or become security for the obligations of Borrower arising under the
Loan Documents by reason of the general description of indebtedness secured or
of property contained in any other agreements, documents, or instruments related
to any of those other activities (but, if any payments in respect of those
guaranties or that property or the proceeds thereof is applied by Administrative
Agent or any Lender to reduce the Obligation, then each Lender is entitled to
share ratably in the application as provided in the Loan Documents).

47



--------------------------------------------------------------------------------



 



     Section 13.2 Expenses. Each Lender shall pay its Pro Rata Part of any
reasonable expenses (including, without limitation, court costs, reasonable
attorneys’ fees and other costs of collection) incurred by Administrative Agent
(while acting in such capacity) in connection with any of the Loan Documents if
Administrative Agent is not reimbursed from other sources within 30 days after
incurrence. Each Lender is entitled to receive its Pro Rata Part of any
reimbursement that it makes to Administrative Agent if Administrative Agent is
subsequently reimbursed from other sources.
     Section 13.3 Proportionate Absorption of Losses. Except as otherwise
provided in the Loan Documents, nothing in the Loan Documents gives any Lender
any advantage over any other Lender insofar as the Obligation is concerned or
relieves any Lender from ratably absorbing any losses sustained with respect to
the Obligation (except to the extent unilateral actions or inactions by any
Lender result in Borrower or any other obligor on the Obligation having any
credit, allowance, setoff, defense, or counterclaim solely with respect to all
or any part of that Lender’s Pro Rata Part of the Obligation).
     Section 13.4 Delegation of Duties; Reliance. Lenders may perform any of
their duties or exercise any of their Rights under the Loan Documents by or
through Administrative Agent, and Lenders and Administrative Agent may perform
any of their duties or exercise any of their Rights under the Loan Documents by
or through their respective Representatives. Administrative Agent, Lenders, and
their respective Representatives (a) are entitled to rely upon (and shall be
protected in relying upon) any written or oral statement believed by it or them
to be genuine and correct and to have been signed or made by the proper Person
and, with respect to legal matters, upon opinion of counsel selected by
Administrative Agent or that Lender (but nothing in this clause (a) permits
Administrative Agent to rely on (i) oral statements if a writing is required by
this agreement or (ii) any other writing if a specific writing is required by
this agreement), (b) are entitled to deem and treat each Lender as the owner and
holder of its portion of the Obligation for all purposes until, written notice
of the assignment or transfer is given to and received by Administrative Agent
(and any request, authorization, consent, or approval of any Lender is
conclusive and binding on each subsequent holder, assignee, or transferee of or
Participant in that Lender’s portion of the Obligation until that notice is
given and received), (c) are not deemed to have notice of the occurrence of a
Default unless a responsible officer of Administrative Agent, who handles
matters associated with the Loan Documents and transactions thereunder, has
actual knowledge or Administrative Agent has been notified by a Lender or
Borrower and (d) are entitled to consult with legal counsel (including counsel
for Borrower), independent accountants, and other experts selected by
Administrative Agent and are not liable for any action taken or not taken in
good faith by it in accordance with the advice of counsel, accountants, or
experts. In this regard, each Lender acknowledges that Vinson & Elkins L.L.P. is
acting in this transaction as special counsel to the Arranger only in respect of
the Senior Revolving Credit Agreement, except to the extent otherwise expressly
stated in any legal opinion or any Loan Document. Each other party hereto will
consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein.
     Section 13.5 Limitation of Administrative Agent’s Liability.

48



--------------------------------------------------------------------------------



 



          (a) Exculpation. Neither Administrative Agent nor any of its
Representatives will be liable for any action taken or omitted to be taken by it
or them under the Loan Documents in good faith and believed by it or them to be
within the discretion or power conferred upon it or them by the Loan Documents
or be responsible for the consequences of any error of judgment (except for
fraud, gross negligence, or willful misconduct), and neither Administrative
Agent nor any of its representatives has a fiduciary relationship with any
Lender by virtue of the Loan Documents (but nothing in this agreement negates
the obligation of Administrative Agent to account for funds received by it for
the account of any Lender).
          (b) Indemnity. Unless indemnified to its satisfaction against loss,
cost, liability, and expense, Administrative Agent may not be compelled to do
any act under the Loan Documents or to take any action toward the execution or
enforcement of the powers thereby created or to prosecute or defend any suit in
respect of the Loan Documents. If Administrative Agent requests instructions
from Lenders, or Determining Lenders, as the case may be, with respect to any
act or action in connection with any Loan Document, Administrative Agent is
entitled to refrain (without incurring any liability to any Person by so
refraining) from that act or action unless and until it has received
instructions. In no event, however, may Administrative Agent or any of its
Representatives be required to take any action that it or they determine could
incur for it or them criminal or onerous civil liability. Without limiting the
generality of the foregoing, no Lender has any right of action against
Administrative Agent as a result of Administrative Agent’s acting or refraining
from acting under this agreement in accordance with instructions of Determining
Lenders.
          (c) Reliance. Administrative Agent is not responsible to any Lender or
any Participant for, and each Lender represents and warrants that it has not
relied upon Administrative Agent in respect of, (i) the creditworthiness of any
Company and the risks involved to that Lender, (ii) the effectiveness,
enforceability, genuineness, validity, or the due execution of any Loan Document
(except by Administrative Agent), (iii) any representation, warranty, document,
certificate, report, or statement made therein (except by Administrative Agent)
or furnished thereunder or in connection therewith, (iv) the adequacy of any
collateral now or hereafter securing the Obligation or the existence, priority,
or perfection of any Lien now or hereafter granted or purported to be granted on
the collateral under any Loan Document or (v) observation of or compliance with
any of the terms, covenants, or conditions of any Loan Document on the part of
any Company. EACH LENDER AGREES TO INDEMNIFY ADMINISTRATIVE AGENT AND ITS
REPRESENTATIVES AND HOLD THEM HARMLESS FROM AND AGAINST (BUT LIMITED TO SUCH
LENDER’S COMMITMENT PERCENTAGE OF) ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, REASONABLE EXPENSES, AND
REASONABLE DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED
ON, ASSERTED AGAINST, OR INCURRED BY THEM IN ANY WAY RELATING TO OR ARISING OUT
OF THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY THEM UNDER THE LOAN
DOCUMENTS IF ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES ARE NOT REIMBURSED FOR
SUCH AMOUNTS BY ANY COMPANY. ALTHOUGH ADMINISTRATIVE AGENT AND ITS
REPRESENTATIVES HAVE THE RIGHT TO BE INDEMNIFIED UNDER THIS AGREEMENT FOR ITS OR
THEIR OWN ORDINARY NEGLIGENCE, ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES DO
NOT

49



--------------------------------------------------------------------------------



 



HAVE THE RIGHT TO BE INDEMNIFIED UNDER THIS AGREEMENT FOR ITS OR THEIR OWN
FRAUD, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT.
     Section 13.6 Default. While a Default exists, Lenders agree to promptly
confer in order that Determining Lenders or Lenders, as the case may be, may
agree upon a course of action for the enforcement of the Rights of Lenders.
Administrative Agent is entitled to act or refrain from taking any action
(without incurring any liability to any Person for so acting or refraining)
unless and until it has received instructions from Determining Lenders. In
actions with respect to any Company’s property, Administrative Agent is acting
for the ratable benefit of each Lender.
     Section 13.7 Collateral Matters.
          (a) Each Lender authorizes and directs Administrative Agent to enter
into the Loan Documents for the Lender Liens and agrees that any action taken by
Administrative Agent concerning any Collateral (with the consent or at the
request of Determining Lenders) in accordance with any Loan Document, that
Administrative Agent’s exercise (with the consent or at the request of
Determining Lenders) of powers concerning the Collateral in any Loan Document,
and that all other reasonably incidental powers are authorized and binding upon
all Lenders.
          (b) Administrative Agent is authorized on behalf of all Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time before a Default or Potential Default, to take any action with
respect to any Collateral or Loan Documents related to Collateral that may be
necessary to perfect and maintain perfected the Lender Liens upon the
Collateral.
          (c) Except to use the same standard of care that it ordinarily uses
for collateral for its sole benefit, Administrative Agent has no obligation
whatsoever to any Lender or to any other Person to assure that the Collateral
exists or is owned by any Company or is cared for, protected, or insured or has
been encumbered or that the Lender Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority.
          (d) Administrative Agent shall exercise the same care and prudent
judgment with respect to the Collateral and the Loan Documents as it normally
and customarily exercises in respect of similar collateral and security
documents.
          (e) Lenders irrevocably authorize Administrative Agent, at its option
and in its discretion, to release any Lender Lien upon any Collateral (i) upon
full payment of the Obligation, (ii) constituting property being disposed of as
permitted under any Loan Document, (iii) constituting property in which no
Company owned any interest at the time the Lender Lien was granted or at any
time after that, (iv) constituting property leased to any Company under a lease
that has expired or been terminated in a transaction permitted under the Loan
Documents or is about to expire and that has not been, and is not intended by
that Company to be, renewed, (v) consisting of an instrument evidencing Debt
pledged to Administrative Agent (for the benefit of Lenders), if the underlying
Debt has been paid in full or (vi) if approved, authorized, or ratified in
writing by Lenders. Upon request by Administrative Agent at any time, Lenders
shall confirm

50



--------------------------------------------------------------------------------



 



in writing Administrative Agent’s authority to release particular types or items
of Collateral under this clause (e).
     Section 13.8 Limitation of Liability. No Lender or any Participant will
incur any liability to any other Lender or Participant except for acts or
omissions in bad faith, and neither Administrative Agent nor any Lender or
Participant will incur any liability to any other Person for any act or omission
of any other Lender or any Participant.
     Section 13.9 Relationship of Lenders. The Loan Documents do not create a
partnership or joint venture among Administrative Agent and Lenders or among
Lenders.
     Section 13.10 Benefits of Agreement. None of the provisions of this section
inure to the benefit of any Company or any other Person except Administrative
Agent and Lenders. Therefore, no Company or any other Person is responsible or
liable for, entitled to rely upon, or entitled to raise as a defense — in any
manner whatsoever — the failure of Administrative Agent or any Lender to comply
with these provisions.
     Section 13.11 Arranger and other Agents. None of Arranger, any syndication
agent or any documentation agent hereunder shall have any duties,
responsibilities or liabilities under this agreement or the other Loan Documents
other than, if applicable, their duties, responsibilities and liabilities in
their capacity as Lenders hereunder.
ARTICLE XIV
MISCELLANEOUS
     Section 14.1 Nonbusiness Days. Any payment or action that is due under any
Loan Document on a non-Business Day may be delayed until the next-succeeding
Business Day (but interest shall continue to accrue on any applicable payment
until payment is in fact made) unless the payment concerns a LIBOR-Rate Tranche,
in which case if the next-succeeding Business Day is in the next calendar month,
then such payment shall be made on the next-preceding Business Day.
     Section 14.2 Communications. Unless otherwise specifically provided,
whenever any Loan Document requires or permits any consent, approval, notice,
request, or demand from one party to another, communication must be in writing
(which may be by telex or fax) to be effective and shall be deemed to have been
given (a) if by telex, when transmitted to the appropriate telex number and the
appropriate answer back is received, (b) if by fax, when transmitted to the
appropriate fax number (and all communications sent by fax must be confirmed
promptly thereafter by telephone; but any requirement in this parenthetical
shall not affect the date when the fax shall be deemed to have been delivered),
(c) if by mail, on the third Business Day after it is enclosed in an envelope
and properly addressed, stamped, sealed, and deposited in the appropriate
official postal service or (d) if by any other means, when actually delivered.
Until changed by notice pursuant to this agreement, the address (and fax number)
for Borrower and Administrative Agent is stated beside their respective
signatures to this agreement and for each Lender as set forth in its
administrative questionnaire (in a form supplied by Administrative Agent).

51



--------------------------------------------------------------------------------



 



     Section 14.3 Form and Number of Documents. The form, substance, and number
of counterparts of each writing to be furnished under this agreement must be
satisfactory to Administrative Agent and its counsel.
     Section 14.4 Exceptions to Covenants. No Company may take or fail to take
any action that is permitted as an exception to any of the covenants contained
in any Loan Document if that action or omission would result in the breach of
any other covenant contained in any Loan Document.
     Section 14.5 Survival. All covenants, agreements, undertakings,
representations, and warranties made in any of the Loan Documents survive all
closings under the Loan Documents and, except as otherwise indicated, are not
affected by any investigation made by any party.
     Section 14.6 Governing Law. Unless otherwise stated in any Loan Document,
the laws of the State of Texas and of the United States of America govern the
Rights and duties of the parties to the Loan Documents and the validity,
construction, enforcement, and interpretation of the Loan Documents.
     Section 14.7 Invalid Provisions. Any provision in any Loan Document held to
be illegal, invalid, or unenforceable is fully severable; the appropriate Loan
Document shall be construed and enforced as if that provision had never been
included; and the remaining provisions shall remain in full force and effect and
shall not be affected by the severed provision. Administrative Agent, Lenders,
and each Company party to the affected Loan Document agree to negotiate, in good
faith, the terms of a replacement provision as similar to the severed provision
as may be possible and be legal, valid, and enforceable.
     Section 14.8 Amendments, Consents, Conflicts, and Waivers.
          (a) Determining Lenders. Unless otherwise specifically provided (i)
(including in Section 1.12 of the Intercreditor Agreement) the provisions of
this agreement may be amended, modified, or waived, only by an instrument in
writing executed by Borrower, Administrative Agent, and Determining Lenders and
supplemented only by documents delivered or to be delivered in accordance with
the express terms of this agreement and (ii) the other Loan Documents may only
be the subject of an amendment, modification, or waiver that has been approved
by Determining Lenders and Borrower.
          (b) All Lenders. Any amendment to or consent or waiver under this
agreement or any Loan Document that purports to accomplish any of the following
must be by an instrument in writing executed by Borrower and Administrative
Agent and executed (or approved, as the case may be) by each Lender: (i) Extends
the due date or decreases the amount of any scheduled payment or amortization of
the Obligation beyond the date specified in the Loan Documents, (ii) decreases
any rate or amount of interest, fees, or other sums payable to Administrative
Agent or Lenders under this agreement (except such reductions as are
contemplated by this agreement), (iii) changes the definition of “Commitment,”
“Commitment Percentage,” “Determining Lenders” or “Pro Rata Part” (iv) increases
any one or more Lender’s Commitment, (v) waives compliance with, amends, or
fully or partially releases — except as expressly provided by the Loan Documents
or when a Company merges into another Person or

52



--------------------------------------------------------------------------------



 



dissolves when specifically permitted in the Loan Documents — any Guaranty or
Collateral or waives or amends Article V, Section 8.11 or Section 8.19, or
(vi) changes this clause (b) or any other matter specifically requiring the
consent of all Lenders under this agreement.
          (c) Agency Fees. Any amendment or consent or waiver with respect to
fees payable solely to Administrative Agent under a separate letter agreement
must be executed in writing only by Administrative Agent and Borrower.
          (d) Conflicts. Any conflict or ambiguity between the terms and
provisions of this agreement and terms and provisions in any other Loan Document
is controlled by the terms and provisions of this agreement.
          (e) Waivers. No course of dealing or any failure or delay by
Administrative Agent, any Lender, or any of their respective Representatives
with respect to exercising any Right of Administrative Agent or any Lender under
this agreement operates as a waiver thereof. A waiver must be in writing and
signed by Administrative Agent and Lenders (or Determining Lenders, if permitted
under this agreement) to be effective, and a waiver will be effective only in
the specific instance and for the specific purpose for which it is given.
     Section 14.9 Multiple Counterparts. Any Loan Document may be executed in a
number of identical counterparts with the same effect as if all signatories had
signed the same document. All counterparts must be construed together to
constitute one and the same instrument.
     Section 14.10 Parties.
          (a) Parties Bound. Each Loan Document binds and inures to the parties
to it, any intended beneficiary of it, and each of their respective successors
and permitted assigns. No Company may assign or transfer any Rights or
obligations under any Loan Document without first obtaining all Lenders’
consent, and any purported assignment or transfer without Lenders’ consent is
void. No Lender may transfer, pledge, assign, sell any participation in, or
otherwise encumber its portion of the Obligation except as permitted by clauses
(b) or (c) below.
          (b) Participations. Any Lender may (subject to the provisions of this
section, in accordance with applicable Law, in the ordinary course of its
business, and at any time) sell to one or more Persons (each a “Participant”)
participating interests in its portion of the Obligation. The selling Lender
remains a “Lender” under the Loan Documents, the Participant does not become a
“Lender” under the Loan Documents, and the selling Lender’s obligations under
the Loan Documents remain unchanged. The selling Lender remains solely
responsible for the performance of its obligations and remains the holder of its
share of the Principal Debt for all purposes under the Loan Documents. Borrower
and Administrative Agent shall continue to deal solely and directly with the
selling Lender in connection with that Lender’s Rights and obligations under the
Loan Documents, and each Lender must retain the sole right and responsibility to
enforce due obligations of the Companies. Participants have no Rights under the
Loan Documents except as provided below. Subject to the following, each Lender
may obtain (on behalf of its Participants) the benefits of Article III with
respect to all participations in its part of the Obligation outstanding from
time to time so long as Borrower is not obligated to

53



--------------------------------------------------------------------------------



 



pay any amount in excess of the amount that would be due to that Lender under
Article III calculated as though no participations have been made. No Lender may
sell any participating interest under which the Participant has any Rights to
approve any amendment, modification, or waiver of any Loan Document except as to
matters in Section 14.8(b)(i) and (ii).
          (c) Assignments. Each Lender may make assignments to the Federal
Reserve Bank. Each Lender may also assign to one or more assignees (each an
“Assignee”) all or any part of its Rights and obligations under the Loan
Documents so long as (i) the assignor Lender and Assignee execute and deliver to
Administrative Agent and Borrower for their consent and acceptance (that may not
be unreasonably withheld in any instance and is not required if the Assignee is
an Affiliate of the assigning Lender, and the consent of Borrower is also not
required at any time after the occurrence and during the continuance of any
Default or Potential Default) an assignment and assumption agreement in
substantially the form of Exhibit C (an “Assignment”) and pay to Administrative
Agent a processing fee of $3,500, (ii) the assignment must be for a minimum
principal amount of $5,000,000 and the assigning Lender (if not assigning the
entire principal amount of its loan) must retain a minimum total principal
amount of $5,000,000 and (iii) the conditions for that assignment set forth in
the applicable Assignment are satisfied. The Effective Date in each Assignment
must (unless a shorter period is agreeable to Borrower and Administrative Agent)
be at least five Business Days after it is executed and delivered by the
assignor Lender and the Assignee to Administrative Agent and Borrower for
acceptance. Once that Assignment is accepted by Administrative Agent and
Borrower, and subject to all of the following occurring, then, on and after the
Effective Date stated in it (i) the Assignee automatically becomes a party to
this agreement and, to the extent provided in that Assignment, has the Rights
and obligations of a Lender under the Loan Documents, (ii) the assignor Lender,
to the extent provided in that Assignment, is released from its obligations
under this agreement and its reimbursement obligations under this agreement and,
in the case of an Assignment covering all of the remaining portion of the
assignor Lender’s Rights and obligations under the Loan Documents, that Lender
ceases to be a party to the Loan Documents and (iii) Schedule 2 is automatically
deemed to be amended to reflect the name, address, telecopy number, and the
principal amount of the Borrowing of the Assignee and the remaining principal
amount of the Borrowing of the assignor Lender, and Administrative Agent shall
prepare and circulate to Borrower and Lenders an amended Schedule 2 reflecting
those changes.
     Section 14.11 VENUE, SERVICE OF PROCESS, AND JURY TRIAL. BORROWER AND
(PURSUANT TO ITS GUARANTY) EACH RESTRICTED COMPANY, IN EACH CASE FOR ITSELF AND
ITS SUCCESSORS AND ASSIGNS, IRREVOCABLY (a) SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS IN TEXAS, (b) WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOT OR IN THE FUTURE
HAVE TO THE LAYING OF VENUE OF ANY LITIGATION ARISING OUT OF OR IN CONNECTION
WITH ANY LOAN DOCUMENT AND THE OBLIGATION BROUGHT IN THE COURTS OF THE STATE OF
TEXAS, OR IN THE UNITED STATES COURTS LOCATED IN THE SOUTHERN DISTRICT OF TEXAS,
(c) WAIVES ANY CLAIMS THAT ANY LITIGATION BROUGHT IN ANY OF THE FOREGOING COURTS
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (d) CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THOSE COURTS IN ANY LITIGATION BY THE MAILING OF COPIES OF
THAT PROCESS BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,

54



--------------------------------------------------------------------------------



 



BY HAND DELIVERY, OR BY DELIVERY BY A NATIONALLY-RECOGNIZED COURIER SERVICE, AND
SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY OF THE LEGAL PROCESS AT ITS
ADDRESS FOR PURPOSES OF THIS AGREEMENT, (e) AGREES THAT ANY LEGAL PROCEEDING
AGAINST ANY PARTY TO ANY LOAN DOCUMENT ARISING OUT OF OR IN CONNECTION WITH THE
LOAN DOCUMENTS OR THE OBLIGATION MAY BE BROUGHT IN ONE OF THE FOREGOING COURTS
AND (f) WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, ITS RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUR OF ANY
LOAN DOCUMENT. THE SCOPE OF EACH OF THE FOREGOING WAIVERS IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. BORROWER AND (PURSUANT TO ITS GUARANTY) EACH OTHER
RESTRICTED COMPANY ACKNOWLEDGES THAT THESE WAIVERS ARE A MATERIAL INDUCEMENT TO
ADMINISTRATIVE AGENT’S AND EACH LENDER’S AGREEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT ADMINISTRATIVE AGENT AND EACH LENDER HAS ALREADY RELIED ON
THESE WAIVERS IN ENTERING INTO THIS AGREEMENT, AND THAT ADMINISTRATIVE AGENT AND
EACH LENDER WILL CONTINUE TO RELY ON EACH OF THESE WAIVERS IN RELATED FUTURE
DEALINGS. BORROWER AND (PURSUANT TO ITS GUARANTY) EACH OTHER RESTRICTED COMPANY
FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THESE WAIVERS WITH ITS
LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY AGREES TO EACH WAIVER
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THE WAIVERS IN THIS SECTION ARE
IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THESE WAIVERS APPLY TO ANY FUTURE RENEWALS, EXTENSIONS, AMENDMENTS,
MODIFICATIONS, OR REPLACEMENTS IN RESPECT OF THE APPLICABLE LOAN DOCUMENT. IN
CONNECTION WITH ANY LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
     Section 14.12 ENTIRETY. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN BORROWER, LENDERS, AND ADMINISTRATIVE AGENT AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     Section 14.13 USA Patriot Act Notice. Each Lender hereby notifies Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Lender to identify Borrower in accordance with the Act.
REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGES FOLLOW.

55



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first stated above.
BORROWER:

                      Address for notices:       Goodrich Petroleum Company,
L.L.C.    
 
                    808 Travis Street, Suite 1320       By:   /s/ David R.
Looney                      
Houston, TX 77002
          Name:   David R. Looney    
Attention: Mr. David R. Looney
          Title:   Executive Vice President and    
Fax: 713-780-9254
              Chief Financial Officer    

SIGNATURE PAGE
TO SECOND LIEN TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



AGENT:

                              BNP Paribas, as Administrative Agent    
 
                    1200 Smith Street, Suite 3100       By:   /s/ Brian M.
Malone                      
Houston, Texas 77002
          Name:   Brian M. Malone    
Attention: Brian M. Malone
          Title:   Managing Director    
Fax: 713-659-6915
                   
 
                            By:   /s/ Polly Schott                      
 
          Name:   Polly Schott    
 
          Title:   Vice President    

SIGNATURE PAGE
TO SECOND LIEN TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



LENDERS:

                              BNP Paribas, as a Lender    
 
                    1200 Smith Street, Suite 3100       By:   /s/ Brian M.
Malone                      
Houston, Texas 77002
          Name:   Brian M. Malone    
Attention: Brian M. Malone
          Title:   Managing Director    
Fax: 713-659-6915
                   
 
                            By:   /s/ Polly Schott                      
 
          Name:   Polly Schott    
 
          Title:   Vice President    

SIGNATURE PAGE
TO SECOND LIEN TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
LENDERS

                      Commitment         Lender   Percentage     Commitment  
BNP Paribas
    100 %   $ 75,000,000  
 
               
Address:
               
1200 Smith Street, Suite 3100
               
Houston, Texas 77002
               
Attention: Brian M. Malone
               
Fax: 713-659-6915
               
 
           
TOTAL
    100 %   $ 75,000,000  
 
           

SCHEDULE 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
CLOSING ITEMS
     Unless otherwise specified, all dated either the Closing Date or a date no
earlier than 30 days before the Closing Date (a “Current Date”).

              1.   Executed Second Lien Term Loan Agreement (the “Credit
Agreement”) dated as of January 16, 2008, among Goodrich Petroleum Company,
L.L.C., a Louisiana limited liability company (“Borrower”), certain Lenders, and
BNP Paribas, as Administrative Agent — to which must be attached:
 
           
 
      Schedule 2   –     Lenders
 
      Schedule 6   –     Closing Documents
 
      Schedule 7.3   –     Companies and Names
 
      Schedule 7.9   –     Litigation
 
      Schedule 7.11   –     Environmental Matters
 
      Schedule 7.15   –     Affiliate Transactions
 
      Schedule 9.2   –     Permitted Debt
 
      Schedule 9.4   –     Permitted Liens
 
      Schedule 9.8   –     Permitted Loans, Advances, and Investments
 
      Exhibit A   –     Form of Production Report
 
      Exhibit B-1   –     Borrowing Request
 
      Exhibit B-2   –     Conversion Notice
 
      Exhibit B-3   –     Compliance Certificate
 
      Exhibit C   –     Assignment and Assumption Agreement
 
            2.   Executed Second Lien Guaranty from Goodrich Petroleum
Corporation
 
            3.   Executed Second Lien Pledge, Assignment, and Security Agreement
from Goodrich Petroleum Corporation
 
            4.   Executed Second Lien Pledge, Assignment, and Security Agreement
from Borrower
 
            5.   UCC-1s for items 3 and 4 above and item 6 and 7 below.
 
            6.   Executed Second Lien Mortgage, Security Agreement, Financing
Statement and Assignment of Production dated as of the Closing Date, executed by
the Borrower, in Administrative Agent’s favor, and in form and substance
satisfactory to

SCHEDULE 6
Page 1

 



--------------------------------------------------------------------------------



 



                  Administrative Agent for filing in the following offices:
 
                    Bienville Parish, LA         Caddo Parish, LA         DeSoto
Parish, LA
 
            7.   Executed Second Lien Mortgage, Deed of Trust, Indenture,
Security Agreement, Financing Statement and Assignment of Production, dated as
of the Closing Date, executed by Borrower, in Administrative Agent’s favor, in
form and substance satisfactory to Administrative Agent for filing in the
following offices:
 
                    Angelina County, TX         Cherokee County, TX        
Harrison County, TX         Nacogdoches County, TX         Panola County, TX    
    Rusk County, TX         San Patricio County, TX         Smith County, TX    
    Upshur County, TX
 
            8.   Executed Ninth Amendment to Senior Revolving Credit Agreement
 
            9.   Executed Borrowing Request for the Borrowing(s)
 
            10.   EVIDENCE acceptable to Administrative Agent of the payment of
all fees under Article 4 of the Credit Agreement due on the Closing Date
 
            11.   Officers’ Certificate for the following Restricted Companies
dated as of the Closing Date, executed by its President or Vice President and
Secretary or any Assistant Secretary as to resolutions of its directors or
managers authorizing the Credit Agreement and the transactions contemplated in
it and the execution and delivery of the Loan Documents to which it is a party,
the incumbency of its officers, its Bylaws or operating agreement, and its
corporate charter or articles or organization:
 
                (a)   Goodrich Petroleum Corporation
 
                (b)   Goodrich Petroleum Company, L.L.C.
 
            12.   Certificates of Existence, Authority, and Good Standing or
Similar Status for the following entities and jurisdictions:

SCHEDULE 6
Page 2

 



--------------------------------------------------------------------------------



 



                  Goodrich Petroleum Corporation from the Secretary of State of
Delaware
 
                Goodrich Petroleum Company, L.L.C.
 
                (i)   Secretary of State of Texas
 
                (ii)   Secretary of State of Louisiana
 
            13.   Opinions dated as of the Closing Date, from counsel to the
Companies, addressed to Administrative Agent and Lenders, in form and substance
reasonably acceptable to the Agent, including, but not limited to, opinions of
local counsel in each State in which Agent is granted a Second Lien Mortgage,
Deed of Trust, Indenture, Security Agreement, Financing Statement and Assignment
of Production stating that such covers all of Borrower’s property in each
jurisdiction where filed including as extracted collateral and that such State
would recognize the Agent’s lien on such Collateral.
 
            14.   Fee Letter Agreement described in Section 4.2 of the Credit
Agreement, executed by Borrower and Administrative Agent
 
            15.   Intercreditor Agreement among Borrower, Goodrich,
Administrative Agent, and BNP Paribas as administrative agent under the Senior
Revolving Credit Agreement
 
            16.   The Current Financials.
 
            17.   The most recent Reserve Report of the Borrower and the
Companies.
 
            18.   Receipt by the Administrative Agent of UCC and other lien
searches reflecting the absence of other liens or security interest other than
Permitted Liens or those being released.
 
            19.   Such other documents and items as Administrative Agent may
reasonably request

SCHEDULE 6
Page 3

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.3
COMPANIES AND NAMES

                                                      Name                    
Qualified       Change in             Restricted   Incorporated/   to do   Other
Names Used   Last 4   Outstanding     Company   (Yes/No)   Organized   Business
  in Past 5 Years   Months   Capital Stock   Shareholders/Members
Goodrich Petroleum Corporation
  Yes   Delaware   Louisiana
Texas   None   None   24,788,745 Common

791,968 Preferred Series A   Various (public)
 
                               
Goodrich Petroleum Company, L.L.C.
  Yes   Louisiana   Texas
Michigan   Goodrich Petroleum Company of Louisiana (Nevada corporation)

GPC, Inc. of Louisiana (Nevada corporation)   None   1,000,000 units of Series A
Common Unit   Goodrich Petroleum Corporation
 
                               
Goodrich Petroleum Company — Lafitte, L.L.C.
  No   Louisiana   None   None   None   1,000,000 units of Series A Common Unit
  Goodrich Petroleum Company, L.L.C.
 
                               
Drilling & Workover, Inc.
  No   Louisiana   None   None   None   100%       Goodrich Petroleum Company,
L.L.C.
 
                               
LECE, Inc.
  No   Texas   None   None   None   100%       Goodrich Petroleum Company,
L.L.C.
 
                               
BKWC Limited Partnership
  No   Delaware   None   None   None   Not applicable   Various (LECE, Inc., is
the general partner)

SCHEDULE 7.3

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.9
LITIGATION

1.   LeJeune Brothers, L.L.C. v. Goodrich Petroleum Company, L.L.C. et al.,
No. 101228, 16th Judicial District Court, Iberia Parish, Louisiana, Division H.

2.   State of Louisiana et al. v. Goodrich Petroleum Company, L.L.C. et al.,
No. 82174, 15th Judicial District Court, Vermilion Parish, Louisiana.

3.   Bonin Properties, Inc. v. Unit Petroleum Company et al., No. 2004-2583,
14th Judicial District Court, Calcasieu Parish, Louisiana, Division G.

4.   Bonin Properties, Inc. v. Goodrich Petroleum Company, L.L.C. et al.,
No. 2004-2584, 14th Judicial District Court, Calcasieu Parish, Louisiana,
Division F.

5.   William M. Tebow et al. v. Bradex Oil & Gas, Inc. et al., No. 2005-7728-B,
12th Judicial District Court, Avoyelle Parish, Louisiana.

6.   Rathbone Properties, L.L.C. v. ExxonMobil Corporation et al.,
No. 2001-12081, Civil District Court, Orleans Parish, Louisiana.

7.   St. Martin Parish School Board v. Texaco, Inc. et al., No. 68007, 16th
Judicial District Court, St. Martin Parish, Louisiana.

8.   Harrison Lands, L.L.C. v. Goodrich Petroleum Company of Louisiana et al.,
No. 99-074, 17th Judicial District Court, Lafourche Parish, Louisiana, Division
C.

9.   Ir re: BARD Industries, Inc. (An unasserted claim that Goodrich or its
stock transfer agent, ComputerShare Investor Services, LLC, improperly
surrendered BARD’s shares in Goodrich to the state of Texas as abandoned
property.)

SCHEDULE 7.9
Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.11
ENVIRONMENTAL MATTERS
NONE.
SCHEDULE 7.11

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.15
AFFILIATE TRANSACTIONS
NONE.
SCHEDULE 7.15

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.2
PERMITTED DEBT

1.   The following existing Debt of the Restricted Companies, together with all
renewals and extensions but not principal increases of the following:

  a.   Accrued abandonment costs related to the Companies’ activities in the
Burrwood-West Delta Field and the Lafitte Field in Louisiana.

2.   The Obligation.   3.   Debt owed to other Restricted Companies.   4.   Debt
arising under Swap Agreements permitted pursuant to Section 9.20.   5.   Trade
payables, accrued taxes and other liabilities that do not constitute Funded Debt
and that are not past due.   6.   Endorsements of negotiable instruments in the
ordinary course of business, and guarantees by any Restricted Company of any
other Restricted Company’s Permitted Debt.   7.   In addition to the above,
purchase-money Debt and capital-lease obligations incurred by any Restricted
Company to acquire assets that never exceed, in the aggregate, $1,000,000.00
outstanding for all of the Restricted Companies; provided that no such Debt
shall exceed 75% of the fair market value of the assets being so acquired or
leased at the time such Debt is incurred.   8.   Debt now or hereafter
outstanding under the Senior Revolving Credit Agreement (and any guaranties
thereof by the Restricted Companies), provided that (i) no part of the Debt for
principal owing under the Senior Revolving Credit Agreement is subordinated in
right of payment to any other Debt, (ii) such Debt is comprised of a single
facility with no differentiation among lenders in the revolving character,
pricing or maturity thereof and (iii) after giving effect to the incurrence of
such Debt, no Default or Potential Default then exists under Section 10.1 or
Section 10.2.   9.   Other Debt not to exceed $1,000,000 in the aggregate at any
one time outstanding.   10.   Debt under the Convertible Notes, provided that
the principal amount of such Convertible Notes does not exceed $175,000,000 in
the aggregate.

SCHEDULE 9.2

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.4
PERMITTED LIENS

1.   The following existing Liens on assets of the Restricted Companies,
together with all renewals and extensions but not principal increases of the
following:       None.   2.   Lender Liens.   3.   Any interest or title of a
lessor in assets being leased under an operating lease that does not constitute
Debt.   4.   Pledges or deposits — that may not cover any Collateral except cash
proceeds of Collateral arising in the ordinary course of business — made to
secure payment of workers’ compensation, unemployment insurance, or other forms
of governmental insurance or benefits or to participate in any fund in
connection with workers’ compensation, unemployment insurance, pensions, or
other social security programs.   5.   Good-faith pledges or deposits — that may
not cover any Collateral except cash proceeds of Collateral arising in the
ordinary course of business — (a) for 10% or less (or more if for the purchase
of equipment) of the amounts due under — and made to secure — any Restricted
Company’s performance of bids, tenders, contracts (except for the repayment of
borrowed money), or leases, or (b) made to secure statutory obligations, surety
or appeal bonds, or indemnity, performance, or other similar bonds benefiting
any Restricted Company in the ordinary course of its business.   6.   Zoning,
easements, rights of way and similar restrictions on the use of real property
that do not materially impair the use of the real property and that are not
violated by existing or proposed structures or land use.   7.   If no Lien has
been filed in any jurisdiction or agreed to, (a) claims and Liens for Taxes not
yet due and payable, (b) mechanic’s Liens and materialman’s Liens for services
or materials for which payment is not yet due and payable, and (c) landlord’s
Liens for rental not yet due and payable.   8.   The following — if the validity
or amount is being contested in good faith and by appropriate and lawful
proceedings diligently conducted, reserve or other appropriate provision (if
any) required by GAAP has been made, levy and execution continue to be stayed,
they do not individually or collectively detract materially from the value of
the property of the Person in question or materially impair the use of that
property in the operation of its business, and (other than ad valorem Tax Liens
given statutory priority) they are subordinate to the Lender Liens to the extent
that they cover any Collateral: (a) Claims and Liens for Taxes due and payable;
(b) claims and Liens upon, and minor defects of title to, real or personal
property, including any attachment of personal or real property or other legal
process before adjudication of a dispute on the merits, which are

SCHEDULE 9.4
Page 1

 



--------------------------------------------------------------------------------



 



    customarily accepted in the oil and gas financing industry; (c) claims and
Liens of mechanics, materialmen, warehousemen, carriers, landlords, or other
like Liens; and (d) adverse judgments or orders on appeal for the payment of
money.   9.   Liens that secure any of the Permitted Debt described as Item 7 on
Schedule 9.2 so long as those Liens never cover any assets except the assets
acquired with that Permitted Debt and do not cover any other Collateral.   10.  
Liens of operators and non-operators under joint operating agreements arising in
the ordinary course of the business of the Restricted Companies to secure
amounts owing, which amounts are not yet due or are being contested in good
faith.   11.   Liens under production sales agreements, division orders,
operating agreements and other agreements customary in the oil and gas business
for processing, producing and selling hydrocarbons.   12.   Liens on Property
securing the Senior Revolving Credit Agreement and any guaranties thereof as
permitted by Section 9.2; provided, however, that such Property is subject to a
Lien in favor of Administrative Agent which secures the Obligation, this
agreement and the other Loan Documents pursuant to Collateral Documents
satisfactory to Administrative Agent.   13.   Liens on Property not constituting
collateral for the Obligation and not otherwise permitted by the foregoing
paragraphs of this Schedule 9.4; provided that the aggregate principal or face
amount of all Debt secured under this paragraph 13 shall not exceed $1,000,000
at any time.

SCHEDULE 9.4
Page 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.8
PERMITTED LOANS, ADVANCES, AND INVESTMENTS

1.   The following (i.e., “Government Securities”) if due within one year after
issuance: (a) Readily marketable direct full faith and credit obligations of the
United States of America or obligations guaranteed by the full faith and credit
of the United States of America; and (b) readily marketable obligations of an
agency or instrumentality of, or corporation owned, controlled or sponsored by,
the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.   2.  
Readily marketable direct obligations of any state of United States of America
given on the date of such investment a credit rating of at least Aa by Moody’s
Investors Service, Inc. or AA by Standard & Poor’s Corporation, in each case due
within one year from the making of the investment.   3.   Certificates of
deposit issued by, bank deposits in, eurodollar deposits through, bankers’
acceptances of, and repurchase agreements covering Government Securities
executed by, any (a) Lender or (b) bank incorporated under the Laws of the
United States of America or any of its states and given on the date of the
investment a short-term certificate of deposit credit rating of at least P-2 by
Moody’s Investors Service, Inc., or A-2 by Standard & Poor’s Corporation, in
each case due within one year after the date of the making of the investment.  
4.   Certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by, any branch or office located in the United States of
America of a bank incorporated under the Laws of any jurisdiction outside the
United States of America having on the date of the investment a short-term
certificate of deposit credit rating of a least P-2 by Moody’s Investors
Service, Inc., or A-2 by Standard & Poor’s Corporation, in each case due within
on year after the date of the making of the investment.   5.   Repurchase
agreements covering Government Securities executed by a broker or dealer
registered under Section 15(b) of the Securities Exchange Act of 1934 having on
the date of the investment capital of at least $100,000,000, due within 30 days
after the date of the making of the investment, so long as the maker of the
investment receives written confirmation of the transfer to it of record
ownership of the Government Securities on the books of a “primary dealer” in the
Government Securities as soon as practicable after the making of the investment.
  6.   Readily marketable commercial paper of corporations doing business in and
incorporated under the Laws of the United States of America or any State thereof
or of any corporation that is the holding company for a bank described in Items
3 and 4 above given on the date of the investment a credit rating of at least
P-1 by Moody’s Investors Service, Inc., or A-1

SCHEDULE 9.8
Page 1

 



--------------------------------------------------------------------------------



 



    by Standard & Poor’s Corporation, in each case due within 90 days after the
date of the making of the investment.   7.   “Money market preferred stock”
issued by a corporation incorporated under the Laws of the United States of
America or any of its states given on the date of the investment a credit rating
of at least Aa by Moody’s Investors Services, Inc., and AA by Standard & Poor’s
Corporation, in each case having an investment period not exceeding 50 days, so
long as (a) the amount of all the investments issued by the same issuer does not
exceed $10,000,000 and (b) the aggregate amount of all the investments does not
exceed $50,000,000.   8.   A readily redeemable “money market mutual fund”
sponsored by a bank described in Items 3 or 4 above, or a registered broker or
dealer described in Item 5 above, that has and maintains an investment policy
limiting its investments primarily to instruments of the types described in
Items 1 through 7 above and having on the date of those investment total assets
of at least $1,000,000,000.   9.   Loans or advances to any Restricted
Companies’ directors, officers, and employees made in the ordinary course of
business that never exceed a total of $250,000.00 in the aggregate outstanding
for all such loans and advances.   10.   Loans or advances to or investments in
Restricted Companies (provided that all such loans and advances are evidenced by
a promissory note subject to Lender Liens pursuant to the Collateral Documents).
  11.   Other investments disclosed in writing to Administrative Agent that
never exceed a total of $2,000,000.00 in the aggregate outstanding at any time.
  12.   Loans of Equity Interests of Goodrich Petroleum Corporation under
agreements entered into in connection with the Convertible Notes offering.   13.
  Payment of the purchase price for any call spread option permitted by
Section 9.9(a).

SCHEDULE 9.8
Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF PRODUCTION REPORT
Section 1: Total Company Most Recent Six-Month Operations Statistics

 
Month:
Production Sales Volumes
Oil (Bbls)
Gas (MMcf)
NGLs (Bbls)
 
Average Realized Prices
Oil ($/Bbl)
Gas ($/Mcf)
NGLs ($/Bbl)
 
Total Sales ($000)
Total LOE ($000)
Total Capex ($000)

Section 2:    Discussion of Significant Production Variances   Section 3:   
Discussion of Significant Operating Expenditures or Significant Changes in Total
Operating Expenses   Section 4:    Discussion of Significant Capital
Expenditures   Section 5:    Significant Lease or Well Production Statistics
(for each lease or well comprising over 5% of total production)

Property:

 
Month:
Production Sales Volumes
Oil (Bbls)
Gas (MMcf)
NGLs (Bbls)
Water (Bbls)
FTP (PSI)
 
Production Sales Volumes
Oil (Bbls)
Gas (MMcf)

Exhibit A-1

 



--------------------------------------------------------------------------------



 



 
NGLs (Bbls)
Water (Bbls)
FTP (PSI)

                Prepared: By:           Name:           Title:           Date:  
     

Exhibit A-2



--------------------------------------------------------------------------------



 



EXHIBIT B-1
BORROWING REQUEST

ADMINISTRATIVE AGENT: BNP Paribas   DATE:                     , 200___

BORROWER: Goodrich Petroleum Company, L.LC.
 
     This notice is delivered under Section 2.2(a) of the Second Lien Term Loan
Agreement (as renewed, extended, and amended, the “Credit Agreement”) dated as
of January 16, 2008 among Borrower, Administrative Agent, and certain lenders.
Terms defined in the Credit Agreement have the same meanings when used — unless
otherwise defined — in this request.
     Borrower requests the Borrowing under the Credit Agreement as follows:

      Closing Date1   , 200_                               Amount of Borrowing2
  $                      Type of Tranche(s)3     For LIBOR-Rate Tranche(s), the
Interest Period4   months

     Borrower certifies that on the above Closing Date — after giving effect to
the requested Borrowing — (a) all of the representations and warranties in the
Loan Documents will be true and correct in all material respects and (b) no
Material Adverse Event, Default, or Potential Default will exist.

            Goodrich Petroleum Company, L.L.C., as Borrower
      By:           (Name)           (Title)        

 

1   Business Day of request for Base-Rate Tranche or at least third Business Day
after request for LIBOR-Rate Tranche.   2   Not less than $500,000 or a $100,000
greater multiple if a Base-Rate Tranche, and not less than $1,000,000 or a
$500,000 greater multiple if a LIBOR-Rate Tranche.   3   LIBOR-Rate Tranche or
Base-Rate Tranche.   4   1, 2, 3, or 6 months.

Exhibit B-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
NOTICE OF CONVERSION

ADMINISTRATIVE AGENT: BNP Paribas   DATE:                     , 200___

BORROWER: Goodrich Petroleum Company, L.L.C.
     This notice is delivered under Section 3.10 of the Second Lien Term Loan
Agreement (as renewed, extended, amended, or restated, the “Credit Agreement”)
dated as of January 16, 2008 among Borrower, Administrative Agent, and certain
lenders. Terms defined in the Credit Agreement have the same meanings when used
— unless otherwise defined — in this notice.
     Borrower presently has a                                         / Tranche
(the “Existing Tranche”) under the Credit Agreement in the amount of
$                                         — which, if a Libor-Rate Tranche, has
an Interest Period of                                         / ending on
                                    . On
                                         (the “Conversion Date”), Borrower shall
partially pay, continue in full or part as the same Type of Tranche, or convert
in full or part to another Type of Tranche and — if applicable — with the
Interest Period(d) designated below [check applicable boxes]:
     o Amount to be paid, if any, $                                        
     o Balance to be in the following Types of Tranches with — if applicable —
the following Interest Period(s):

                  Type   Amount     Interest Period  
 
  $            
 
  $            
 
  $            
 
  $            

     Borrower certifies that on the Conversion Date — and after giving effect to
the above action(s) — (a) all of the representations and warranties in the Loan
Documents will be true and correct in all material respects and (b) no Material
Adverse Event, Default, or Potential Default will exist.

          Goodrich Petroleum Company, L.L.C.
      By:           (Name)           (Title)          

Exhibit B-2

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3
COMPLIANCE CERTIFICATE
FOR THE FISCAL QUARTER/YEAR ENDED                                         
(the “Subject Period”)

ADMINISTRATIVE AGENT: BNP Paribas   DATE:
                                        

BORROWER: Goodrich Petroleum Company, L.L.C.
     This certificate is delivered under the Second Lien Term Loan Agreement (as
renewed, extended, amended, or restated, the “Credit Agreement”) dated as of
January 16, 2008 among Borrower, Administrative Agent, and certain lenders, all
defined terms in which have the same meanings when used — unless otherwise
defined — in this certificate.
     In my capacity as a Responsible Officer of — and on behalf of — Borrower, I
certify to Administrative Agent and Lenders on the date of this certificate that
(a) I am a Responsible Officer of Borrower, (b) Goodrich’s Financial Statements
attached to this certificate were prepared in accordance with GAAP and present
fairly the Companies’ consolidated financial condition and results of operations
as of, and for the fiscal quarter or year, as the case may be, ended on, the
last day of the Subject Period, (c) a review of the activities of the Companies
during the Subject Period has been made under my supervision with a view to
determining whether, during the Subject Period, the Companies performed and
complied with all of their obligations under the Loan Documents, and, during the
Subject Period, to my knowledge (i) the Companies performed, and complied with
all of their obligations under the Loan Documents (except for the deviations, if
any, described on a schedule to this certificate) in all material respects, and
(ii) no Default (nor any Potential Default) has occurred which has not been
cured or waived (except the Defaults or Potential Defaults, if any, described on
the schedule to this certificate), and (d) to my knowledge, the status of
compliance by the Companies with Sections 10.1, 10.2 and 10.3 of the Credit
Agreement at the end of the Subject Period is as described on the schedule to
this certificate.

                By:           (Name)           (Title)          

Exhibit B-3

 



--------------------------------------------------------------------------------



 



SCHEDULE TO COMPLIANCE CERTIFICATE
(For Fiscal Quarter/Year Ended ________________________)
     A. Describe deviations from performance or compliance with covenants, if
any, pursuant to clause (c)(i) of the attached certificate. If none, so state.
     B. Describe Potential Defaults and Defaults, if any, pursuant to clause
(c)(ii) of the attached certificate. If none, so state.
     C. Reflect compliance with Sections 10.1, 10.2 and 10.3 at the end of the
Subject Period on a consolidated basis pursuant to clause (d) of the attached
certificate.
Table 1

                  Covenant   At End of Subject Period  
§10.1 Asset Coverage Ratio
               
(a) Total PV
  $            
(b) Total Debt (excluding the Convertible Notes)
  $            
(c) Ratio of Line (a) to Line (b)
          ___ to 1.00
(d) Minimum
            1.50 to 1.00  
§10.2 Total Debt to EBITDAX Ratio
               
(a) Total Debt (excluding the Convertible Notes)
  $            
(b) EBITDAX for that applicable period
  $            
(c) Ratio of Line (a) to Line (b)
          ___ to 1.00
(d) Maximum
            3.00 to 1.00  

Schedule to Compliance Certificate
Page 1

 



--------------------------------------------------------------------------------



 



                  Covenant   At End of Subject Period  
§10.3 EBITDAX to Interest Expense Ratio
               
(a) EBITDAX for that applicable period
  $            
(b) Interest Expense for that applicable period
  $            
(c) Ratio of Line (a) to Line (b)
          ___ to 1.00
(d) Minimum
            3.00 to 1.00  

Schedule to Compliance Certificate
Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ASSIGNMENT AND ASSUMPTION AGREEMENT
     THIS AGREEMENT is entered into as of
                                        , between
                                      (“Assignor”) and
                                         (“Assignee”).
     Goodrich Petroleum Company, L.L.C., a Louisiana limited liability company
(“Borrower”) certain lenders (“Lenders”), and BNP Paribas, a foreign banking
corporation organized under the laws of the Republic of France (in its capacity
as Administrative Agent for Lenders, “Administrative Agent”), are party to the
Second Lien Term Loan Agreement (as renewed, extended, amended, or restated, the
“Credit Agreement”) dated as of January 16, 2008, all of the defined terms in
which have the same meanings when used — unless otherwise defined — in this
agreement. This agreement is entered into as required by Section 14.10(c) of the
Credit Agreement and, if required pursuant to the terms of the Credit Agreement,
is not effective until consented to by Borrower and Administrative Agent, which
consents may not under the Credit Agreement be unreasonably withheld.
     ACCORDINGLY, for adequate and sufficient consideration, Assignor and
Assignee agree as follows:
1. Assignment and Assumption. By this agreement, and effective as of
                     (which must be at least five Business Days after the
execution and delivery of this agreement to both Borrower, if applicable, and
Administrative Agent for consent, the “Effective Date”), Assignor sells and
assigns to Assignee (without recourse to Assignor) and Assignee purchases and
assumes from Assignor a ___% interest (the “Assigned Interest”), which, if not
equal to 100%, must be a percentage, when computed as an aggregate dollar
amount, that is at least $5,000,000, in and to all of Assignor’s Rights and
obligations under the Credit Agreement as of the Effective Date, including,
without limitation, the Assigned Interest in (a) the Note held by Assignor as of
the Effective Date, (b) all Principal Debt owed to Assignor on the Effective
Date and (c) all interest accruing in respect of the Assigned Interest after the
Effective Date.
2. Assignor Provisions. Assignor (a) represents and warrants to Assignee that as
of the Effective Date (i) the following principal amounts are owed to it without
reduction for any assignments that have not yet become effective:

          Item   Amount  
 
       
Principal Debt of Term Facility
  $    

and (ii) Assignor is the legal and beneficial owner of the Assigned Interest,
which is free and clear of any adverse claim, and (b) makes no representation or
warranty to Assignee and assumes no responsibility to Assignee with respect to
(i) any statements, warranties, or representations made in or in connection with
any Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, or value of any Loan Document, or (iii) the financial
Exhibit C-1

 



--------------------------------------------------------------------------------



 



condition of any Company or the performance or observance by any Company of any
of its obligations under any Loan Document.
3. Assignee Provisions. Assignee (a) represents and warrants to Assignor,
Borrower, and Administrative Agent that Assignee is legally authorized to enter
into this agreement, (b) confirms that it has received a copy of the Credit
Agreement, copies of the Current Financials, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this agreement, (c) agrees with Assignor, Borrower, and
Administrative Agent that Assignee shall — independently and without reliance
upon Administrative Agent, Assignor, or any other Lender and based on such
documents and information as Assignee deems appropriate at the time — continue
to make its own credit decisions in taking or not taking action under the Loan
Documents, (d) appoints and authorizes Administrative Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to Administrative Agent by the terms of the Loan Documents and all
other reasonably-incidental powers, (e) agrees with Assignor, Borrower, and
Administrative Agent that Assignee shall perform and comply with all provisions
of the Loan Documents applicable to Lenders in accordance with their respective
terms, and (f) if Assignee is not organized under the Laws of the United States
of America or one of its states, it (i) represents and warrants to Assignor,
Administrative Agent, and Borrower that no Taxes are required to be withheld by
Assignor, Administrative Agent, or Borrower with respect to any payments to be
made to it in respect of the Obligations, and it has furnished to Administrative
Agent and Borrower two duly completed copies of either U.S. Internal Revenue
Service Forms W-8BEN, W-8ECI, or any other form acceptable to Administrative
Agent that entitles Assignee to exemption from U.S. federal withholding Tax on
all interest payments under the Loan Documents, (ii) covenants to provide
Administrative Agent and Borrower a new Forms W-8BEN, W-8ECI, or other form
acceptable to Administrative Agent upon the expiration or obsolescence of any
previously delivered form according to Law, duly executed and completed by it,
and to comply from time to time with all Laws with regard to the withholding Tax
exemption, and (iii) agrees with Administrative Agent and Borrower that, if any
of the foregoing is not true or the applicable forms are not provided, then
Administrative Agent and Borrower (without duplication) may deduct and withhold
from interest payments under the Loan Documents any United States federal-income
Tax at the full rate applicable under the Code.
4. Credit Agreement. From and after the Effective Date (a) Assignee shall be a
party to the Credit Agreement and (to the extent provided in this agreement)
have the Rights and obligations of a Lender under the Loan Documents and
(b) Assignor shall (to the extent provided in this agreement) relinquish its
Rights and be released from its obligations under the Loan Documents. On the
Effective Date, after giving effect to this agreement, but without giving effect
to any other assignments that have not yet become effective, Assignor’s
principal amount of the Principal Debt (which, if positive, must be at least
$5,000,000) and Assignee’s total principal amount will be as follows:

 



--------------------------------------------------------------------------------



 



Exhibit C-2

          Lender   Principal  
 
       
Assignor
  $    
Assignee
  $    

5. Payments and Adjustments. From and after the Effective Date, Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees, and other amounts) to Assignee. Assignor
and Assignee shall make all appropriate adjustments in payments for periods
before the Effective Date by Administrative Agent or with respect to the making
of this assignment directly between themselves.
6. Conditions Precedent. Paragraphs 1 through 5 above are not effective until
(a) counterparts of this agreement are executed and delivered by Assignor and
Assignee to — and are executed in the spaces below by — Borrower and
Administrative Agent and (b) Administrative Agent receives from Assignor or
Assignee a $3,500 processing fee.
7. Incorporated Provisions. Although this agreement is not a Loan Document, the
provisions of Sections 1 and 14 of the Credit Agreement applicable to Loan
Documents are incorporated into this instrument by reference the same as if this
agreement were a Loan Document and those provisions were set forth in this
agreement verbatim.
8. Communications. For purposes of Section 14.2 of the Credit Agreement,
Assignee’s address and telecopy number — until changed under that section — are
beside its signature below.
9. Amendments, Etc. No amendment, waiver, or discharge to or under this
agreement is valid unless in writing that is signed by the party against whom it
is sought to be enforced and is otherwise in conformity with the requirements of
the Credit Agreement.
10. ENTIRETY. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN ASSIGNOR AND
ASSIGNEE ABOUT ITS SUBJECT MATTER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF ASSIGNOR AND ASSIGNEE.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN ASSIGNOR AND ASSIGNEE.
11. Parties. This agreement binds and benefits Assignor, Assignee, and their
respective successors and assigns that are permitted under the Credit Agreement.
Exhibit C-3

 



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first stated above.

          [ASSIGNOR]
      By:           (Name)           (Title)          

          [ASSIGNEE]
      By:           (Name)           (Title)          

(Address)
(Telecopy No.)
As of the Effective Date, [Borrower] and Administrative Agent consent to this
agreement and the transactions contemplated in it.

          [GOODRICH PETROLEUM COMPANY, L.L.C., as Borrower]
      By:           (Name)           (Title)          

          BNP PARIBAS, as Administrative Agent
      By:           (Name)           (Title)          

                By:           (Name)           (Title)          

Exhibit C-4

 